Exhibit 10.1
 
 
 
 

--------------------------------------------------------------------------------




MORTGAGE WAREHOUSE

 
LOAN AND SECURITY AGREEMENT
 
 
 

--------------------------------------------------------------------------------







AMONG
 


CENTERLINE MORTGAGE CAPITAL INC.,
A DELAWARE CORPORATION,
 

 
AND
 

 
CENTERLINE MORTGAGE PARTNERS INC.,
A DELAWARE CORPORATION,
 

 
AS BORROWERS,
 

 
AND
 

 
CAPITAL ONE, NATIONAL ASSOCIATION,
a National Banking Association










Dated as of April 25, 2012
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

--------------------------------------------------------------------------------



 
 
1.
THE CREDIT
1
 
1.1
The Warehousing Commitment
1
 
1.2
Expiration of Warehousing Commitment
1
 
1.3
Warehousing Note
1
 
1.4
Replacement of Warehousing Note
2
2.
PROCEDURES FOR OBTAINING ADVANCES
1
 
2.1
Advances
1
3.
INTEREST, PRINCIPAL AND FEES
1
 
3.1
Interest
1
 
3.2
Interest Limitation
2
 
3.3
Principal Payments
2
 
3.4
Warehousing Commitment Fee
4
 
3.5
Non-Usage Fees
4
 
3.6
Miscellaneous Fees and Charges
5
 
3.7
Overdraft Advances
5
 
3.8
Method of Making Payments
5
 
3.9
Billings
5
 
3.10
Default Rate
6
 
3.11
Late Charges
6
 
3.12
Additional Provisions Relating to Interest Rate
6
 
3.13
Continuing Authority of Authorized Representatives
8
 
3.14
Charging Accounts
8
4.
COLLATERAL
1
 
4.1
Grant of Security Interest
1
 
4.2
Maintenance of Collateral Records
2
 
4.3
Release of Security Interest in Pledged Loans and Pledged Securities
2
 
4.4
Collection and Servicing Rights
4
 
4.5
Return of Collateral at End of Warehousing Commitment
4
 
4.6
Delivery of Collateral Documents
4
 
4.7
Borrowers Remain Liable
5
 
4.8
Further Assurance
5
 
4.9
Authenticated Record
5
5.
CONDITIONS PRECEDENT
1
 
5.1
Initial Advance
1
 
5.2
Each Advance
3
 
5.3
Force Majeure
4
6.
GENERAL REPRESENTATIONS AND WARRANTIES
1
 
6.1
Place of Business
1
 
6.2
Organization; Good Standing; Subsidiaries
1
 
6.3
Authorization and Enforceability
1
 
6.4
Approvals
2
 
6.5
Financial Condition

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
6.6
Litigation
2
 
6.7
Compliance with Laws
3
 
6.8
Regulation U
3
 
6.9
Investment Company Act
3
 
6.10
Payment of Taxes
3
 
6.11
Agreements
4
 
6.12
Title to Properties
4
 
6.13
ERISA
4
 
6.14
No Retiree Benefits
4
 
6.15
Assumed Names
5
 
6.16
Servicing
5
 
6.17
Fiscal Year
5
 
6.18
Identification Numbers
5
 
6.19
Foreign Assets Control Regulations
5
7.
AFFIRMATIVE COVENANTS
1
 
7.1
Payment of Obligations
1
 
7.2
Financial Statements
1
 
7.3
Other Borrowers Reports
2
 
7.4
Maintenance of Existence; Conduct of Business
2
 
7.5
Compliance with Applicable Laws
3
 
7.6
Inspection of Properties and Books; Operational Reviews
3
 
7.7
Notices
3
 
7.8
Payment of Debt, Taxes and Other Obligations
4
 
7.9
Insurance
4
 
7.10
Closing Instructions
5
 
7.11
Subordination of Certain Indebtedness
5
 
7.12
Other Loan Obligations
5
 
7.13
ERISA
5
 
7.14
Use of Proceeds of Advances
5
 
7.15
Maintenance of Escrow Deposits
6
8.
NEGATIVE COVENANTS
1
 
8.1
Restrictions on Indebtedness; Contingent Liabilities
1
 
8.2
Restrictions on Liens, Etc.
2
 
8.3
Servicing Contracts
4
 
8.4
Restrictions on Fundamental Changes
4
 
8.5
Subsidiaries
4
 
8.6
Deferral of Subordinated Debt
4
 
8.7
Loss of Eligibility
5
 
8.8
Accounting Changes
5
 
8.9
Debt Service Coverage Ratio
5
 
8.10
Minimum Tangible Net Worth
5
 
8.11
Liquidity
5
 
8.12
Minimum Eligible Servicing Portfolio; Servicing Delinquencies
5
 
8.13
Distributions to Shareholders
6
 
8.14
Transactions with Affiliates

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 

 
8.15
Recourse Servicing Contracts
6
9.
SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING COLLATERAL
1
 
9.1
Special Representations and Warranties Concerning Eligibility as Seller/Servicer
of Mortgage Loans
1
 
9.2
Special Representations and Warranties Concerning Warehousing Collateral
1
 
9.3
Special Affirmative Covenants Concerning Warehousing Collateral
4
 
9.4
Special Negative Covenants Concerning Warehousing Collateral
5
 
9.5
Special Representation and Warranty Concerning Fannie Mae DUS Program Reserve
Requirements
5
 
9.6
Special Representations and Warranties Concerning FHA Mortgage Loans
6
10.
DEFAULTS; REMEDIES
1
 
10.1
Events of Default
1
 
10.2
Remedies
3
 
10.3
Application of Proceeds
6
 
10.4
Lender Appointed Attorney-in-Fact
6
 
10.5
Right of Set-Off
6
11.
MISCELLANEOUS
1
 
11.1
Notices
1
 
11.2
Reimbursement Of Expenses; Indemnity
1
 
11.3
Financial Information
3
 
11.4
Terms Binding Upon Successors; Survival of Representations
3
 
11.5
Assignment
3
 
11.6
Amendments
4
 
11.7
Governing Law
4
 
11.8
Participations
4
 
11.9
Relationship of the Parties
4
 
11.10
Severability
5
 
11.11
Consent to Credit References
5
 
11.12
Counterparts
5
 
11.13
Headings/Captions
5
 
11.14
Entire Agreement
5
 
11.15
Consent to Jurisdiction
5
 
11.16
Waiver of Jury Trial
6
 
11.17
Waiver of Punitive, Consequential, Special or Indirect Damages
6
 
11.18
Confidentiality
6
 
11.19
Joint and Several Liability
7
12.
DEFINITIONS; TERMS OF CONSTRUCTION
1
 
12.1
Defined Terms
1
 
12.2
Other Definitional Provisions; Terms of Construction
17

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 

--------------------------------------------------------------------------------

 
EXHIBITS
 
 

--------------------------------------------------------------------------------



 
Exhibit A
Form of Advance Request
   
Exhibit B-1 Fannie Mae DUS
Procedures and Documentation for Warehousing Fannie Mae DUS Mortgage Loans
   
Exhibit B-2 FHA/GNMA
Procedures and Documentation for Warehousing FHA Permanent Mortgage Loans, FHA
Construction Mortgage Loans and related Ginnie Mae Mortgage-backed Securities
   
Exhibit B-3 Freddie Mac
Procedures and Documentation for Warehousing Freddie Mac Program Loans
   
Exhibit C
Authorized Representatives
   
Exhibit D
Subsidiaries
   
Exhibit E
Form of Compliance Certificate
   
Exhibit F
Schedule of Servicing Portfolio
   
Exhibit G
Assumed Names
   
Exhibit H
Eligible Loans
   
Exhibit I
Collateral Operations Fee Schedule
   
Exhibit J-1
Permitted Indebtedness
   
Exhibit J-2
Permitted Existing Liens
   
Exhibit K
Approved Investors
   
Exhibit L
Scheduled Contingent Liabilities
   
Exhibit M
Form of Trust Receipt
   
Exhibit L
Identification Numbers and Account Numbers

 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGE WAREHOUSE
LOAN AND SECURITY AGREEMENT
 

--------------------------------------------------------------------------------






MORTGAGE WAREHOUSE LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of
April 25, 2012 by and among CENTERLINE MORTGAGE CAPITAL INC., a Delaware
corporation (“CMC”), CENTERLINE MORTGAGE PARTNERS INC., a Delaware corporation
(“CMP” and together with CMC collectively referred to as “Borrowers” and each
individually as a “Borrower”) and CAPITAL ONE, NATIONAL ASSOCIATION (“Lender”)


NOW, THEREFORE, the parties to this Agreement agree as follows:
 
1. THE CREDIT
 
1.1 The Warehousing Commitment
 
On the terms and subject to the conditions and limitations of this Agreement,
including without limitation all of the Exhibits hereto, Lender agrees to make
advances (“Advances”) to Borrowers from the Closing Date to the Business Day
immediately preceding the Maturity Date, during which period Borrowers may
borrow, repay and reborrow in accordance with the provisions of this Agreement
(the “Warehousing Commitment”).  Lender has no obligation to make Advances in an
aggregate amount outstanding at any time (including after giving effect to any
requested Advance) in excess of the Warehousing Commitment Amount or of any
Sublimit.  While a Default or Event of Default exists, Lender may refuse to make
any additional Advances to Borrowers.  All Advances under this Agreement
constitute a single indebtedness, and all of the Collateral is security for the
Warehousing Note and for the performance of all of the Obligations.  The
aggregate amount of all Advances outstanding from time to time hereunder may be
hereinafter collectively referred to as the “Loan.”
 
1.2 Expiration of Warehousing Commitment
 
The Warehousing Commitment expires on the earlier of (“Maturity Date”): (a)
April 25, 2013, as such date may be extended in writing by Lender, in its sole
discretion, on which date the Warehousing Commitment will expire of its own term
and the Advances will become due and payable without the necessity of Notice or
action by Lender; or (b) the date the Warehousing Commitment is terminated and
the Advances become due and payable under Section 10.2(a) or
(b).  Notwithstanding the foregoing, the Borrowers may terminate the Warehousing
Commitment upon not less than thirty (30) days prior written Notice to the
Lender.
 
1.3 Warehousing Note
 
Advances are evidenced by Borrowers’ promissory note, payable to Lender on the
form prescribed by Lender (“Warehousing Note”).  The “Warehousing Note” as used
in this Agreement includes all amendments, restatements, renewals and
replacements of the original Warehousing Note and all substitutions for it.  All
terms and provisions of the Warehousing Note are incorporated into this
Agreement.
 
 
 
 
 
Page 1-1

--------------------------------------------------------------------------------

 
 
 
1.4 Replacement of Warehousing Note
 
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Warehousing Note or any other security document
which is not of public record, and, in the case of any such loss, theft,
destruction or mutilation, upon cancellation of such Warehousing Note or other
security document and receipt by Borrowers of customary indemnification from
Lender,  Borrowers will issue, in lieu thereof, a replacement note or other
security document in the same principal amount thereof and otherwise of like
tenor.
 
 
End of Article 1
 
 
 
 
 
 
 
 
 
 
Page 1-2

--------------------------------------------------------------------------------

 
 
 
2. PROCEDURES FOR OBTAINING ADVANCES
 
2.1 Advances
 
To obtain an Advance under this Agreement, Borrowers must deliver to Lender a
completed and signed request for an Advance on the then current form approved by
Lender (“Advance Request”) no later than 2:00 p.m. on the Business Day before
the Business Day on which Borrowers desire the Advance.  Advance Requests
received by Lender after 2:00 p.m. on a Business Day will be deemed received on
the following Business Day.  Subject to the delivery of an Advance Request and
the satisfaction of the conditions set forth in Sections 5.1 and 5.2, Borrowers
may obtain an Advance under this Agreement upon compliance with the procedures
set forth in this Section and in the applicable Exhibit B, including delivery to
Lender of all Collateral Documents on the respective applicable dates required
for such delivery.  Lender’s current form of Advance Request is set forth in
Exhibit A.  Upon not less than one (1) Business Days’ prior Notice to Borrowers,
Lender may modify its form of Advance Request, and any other Exhibit or document
referred to in this Section to conform to current legal requirements and/or
customary practices of mortgage warehousing lenders, and, as so modified, those
Exhibits and documents will become part of this Agreement.
 
 
End of Article 2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 2-1

--------------------------------------------------------------------------------

 
 
 
3. INTEREST, PRINCIPAL AND FEES
 
3.1 Interest
 
3.1(a) Except as provided in Section 3.1(c) and 3.10, the outstanding principal
amount of the Loan from time to time shall bear interest at the Applicable Daily
Floating LIBOR Rate or the Applicable Base Rate, until paid in full, as
designated by Borrowers in the applicable Advance Request.  Subject to and upon
the terms and conditions hereof, if at any time a Base Rate Loan is made under
the circumstances set forth in Section 3.12(b) or 3.12(e), such Base Rate Loan
shall convert, upon prior written notice to Borrowers from Lender, to a LIBOR
Loan as soon as the BBA LIBOR Daily Floating Rate is once again being made
available by Lender or the condition described in Section 3.12(b) or 3.12(e) no
longer exists; provided that Borrowers do not instruct Lender to continue such
Loan as a Base Rate Loan within one (1) Business Day of receiving such
notice.  Notwithstanding any of the foregoing to the contrary, if Borrowers fail
to elect whether any Advance shall bear interest at the Applicable Daily
Floating LIBOR Rate or the Applicable Base Rate, such Advance shall bear
interest at the Applicable Daily Floating LIBOR Rate.
 
3.1(b) All interest shall be: (i) payable monthly in arrears commencing on the
first day of the calendar month following the calendar month in which the
Closing Date occurs, and the first day of each month thereafter until the
principal, together with all interest and other charges payable with respect to
the Advances, shall be fully paid; and (ii) calculated on the basis of a 360 day
year and the actual number of days elapsed.  Each change in the applicable
Reference Rate shall simultaneously change the Applicable Rate payable under
this Agreement. Changes in the rate of interest resulting from the changes in
the applicable Reference Rate shall take place immediately without prior notice
or demand of any kind.
 
3.1(c) If, for any reason, (i) Borrowers repay an Advance on the same day that
it was made by Lender, or (ii) Borrowers instruct Lender not to make a
previously requested Advance after Lender has reserved funds or made other
arrangements necessary to enable Lender to fund that Advance, Borrowers agree to
pay to Lender an administrative fee equal to one (1) day of interest on that
Advance at a rate of one and one-half percent (1.5%) per annum.  Administrative
fees are due and payable within five (5) Business Days after Notice from
Lender.  In addition to the foregoing administrative fee, and notwithstanding
any other provision of this Agreement, any such Advance that is repaid on the
same day that it was made shall bear interest for such day at the same rate as
all other Advances, and otherwise shall be subject to all other provisions of
this Agreement generally applicable to Advances, except if (i) such payment is
received by Lender by the time specified in Section 3.8(a), and (ii) such
Advance was not used by Borrowers for any purpose (for example, because the
transaction to be funded by Borrowers utilizing the proceeds of such Advance did
not close), then there will be no interest on such returned Advance.
 
3.1(d) Lender’s determination of the Applicable Rate as of any determination
date shall be conclusive and binding, absent manifest error.
 
 
 
 
 
 
 
 
 
Page 3-1

--------------------------------------------------------------------------------

 
 
 
 
3.1(e)  Notwithstanding any contrary provision of this Agreement (including
Section 3.14 hereof), Lender is hereby authorized to charge the Clearing Account
with the amount of the interest payable from time to time on the respective due
dates therefor.
 
3.2 Interest Limitation
 
If, at any time, the rate of interest, together with all amounts which
constitute or are deemed under any applicable law to constitute interest and
which are reserved, charged or taken by Lender as compensation for fees,
services or expenses incidental to the making, negotiating or collecting of the
Loan, shall be deemed by any competent court of law, governmental agency or
tribunal to exceed the maximum rate of interest permitted to be charged by
Lender to Borrowers under applicable law, then, during such time as such rate of
interest would be deemed excessive, that portion of each sum paid attributable
to that portion of such interest rate that exceeds the maximum rate of interest
so permitted shall be deemed a voluntary prepayment of principal. As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof; provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then this Agreement shall be
governed by such new law as of its effective date.
 
3.3 Principal Payments
 
3.3(a) Borrowers must pay Lender the outstanding principal amount of all
Advances on the Maturity Date or such earlier date as provided herein.
 
3.3(b) Borrowers may repay all or any portion of the Loan without premium or
penalty at any time, subject to payment of amounts specifically provided for
herein resulting from such payment.
 
3.3(c) Upon telephonic or written Notice to Borrowers by Lender, Borrowers must
pay to Lender, and Borrowers authorize Lender to charge Borrowers’ Clearing
Account for, the amount of any outstanding Advance against a specific Pledged
Asset upon the earliest occurrence of any of the following events:
 
(1)   For any Pledged Loan, the Warehouse Period elapses;
 
(2)   For any Pledged Loan, the Shipped Period elapses;
 
(3)   On the date an Advance was made, if the Pledged Loan to be funded by that
Advance is not closed and funded;
 
(4)   One (1) Business Day elapses from the date an Advance was made against a
Pledged Loan, without receipt of the Collateral Documents relating to that
Pledged Loan required to be delivered on that date;
 
(5)   Ten (10) Business Days elapse without the return of a Collateral Document
delivered by Lender to Borrowers under a Trust Receipt for correction or
completion;
 
 
 
 
 
 
 
Page 3-2

--------------------------------------------------------------------------------

 
 
 
(6)   On the date on which a Pledged Loan is determined to have been originated
based on untrue, incomplete or inaccurate information or otherwise to be subject
to fraud, whether or not Borrowers had knowledge of the misrepresentation,
incomplete or incorrect information or fraud;
 
(7)   On the date on which Borrowers know, have reason to know, or receive
Notice from Lender, that (A) one or more of the representations and warranties
set forth in Article 9 were inaccurate or incomplete in any material respect on
any date when made or deemed made, or (B) Borrowers have failed to perform or
comply with any covenant, term or condition applicable to it set forth in
Article 9;
 
(8)   On the date the Pledged Loan or a Lien prior to the Mortgage securing
repayment of the Pledged Loan is defaulted and remains in default for a period
of thirty (30) days or more;
 
(9)   On the mandatory delivery date of the related Purchase Commitment, if the
specific Pledged Loan has not been delivered under the Purchase Commitment prior
to such mandatory delivery date, or on the date the related Purchase Commitment
expires or is terminated;
 
(10)   Three (3) Business Days after the date a Pledged Mortgage is rejected for
purchase by an Investor, unless another Purchase Commitment is provided within
that three (3) Business Day period;
 
(11)   Upon the sale, other disposition or prepayment in full of any Pledged
Asset or, with respect to a Pledged Loan included in an Eligible Mortgage Pool,
upon the sale or other disposition of the related Agency Security; or
 
(12)   With respect to any Pledged Loan, any of the Collateral Documents, upon
examination by Lender, are found not to be in compliance with the requirements
of this Agreement or the related Purchase Commitment.
 
3.3(d) In addition to the payments required by Sections 3.3(a) and 3.3(c), if
the principal amount of any Pledged Loan is prepaid in part while an Advance is
outstanding against the Pledged Loan, Borrowers must pay to Lender within three
(3) Business Days after Borrowers’ receipt of such amount, without the necessity
of prior demand or Notice from Lender, and Borrowers authorize Lender to charge
Borrowers’ Clearing Account for, the amount of the prepayment, to be applied
against the Advance.
 
3.3(e) The proceeds of the sale, other disposition or refinancing of Pledged
Assets must be paid directly by the Investor or other obligor to the Lender Only
Account.  Borrowers must give Notice to Lender in writing (or by telephone
followed promptly by written Notice) of the Pledged Assets for which proceeds of
refinancing, payment, modification, sale, or other disposition have been
received. Upon receipt of Borrowers’ Notice, Lender will apply any proceeds
deposited into the Lender Only Account to the payment of the Advances related to
the Pledged Assets identified by Borrowers in their Notice, and those Pledged
Assets will be considered to have been redeemed from pledge to the extent the
related Advance has been paid in full. Lender is entitled to rely upon
Borrowers’ affirmation that deposits in the Lender Only Account represent
payments from Investors for the purchase of the Pledged Assets specified by
Borrowers in their Notice.  If the payment from an Investor for the purchase of
Pledged Assets is less than the outstanding Advances against the Pledged Assets
identified by Borrowers in their Notice, Borrowers must pay to Lender, and
Borrowers authorize Lender to charge Borrowers’ Clearing Account in, an amount
equal to that deficiency. As long as no Default or Event of Default exists,
Lender will transfer to Borrowers’ Clearing Account any excess payment from an
Investor for Pledged Assets.
 
 
 
 
 
 
Page 3-3

--------------------------------------------------------------------------------

 
 
 
 
3.3(f) Lender reserves the right to revalue any Pledged Loan that is not (i)
covered by a Purchase Commitment from Fannie Mae, (ii) covered by a Purchase
Commitment from Freddie Mac or (iii) an FHA Project Mortgage Loan or an FHA
Construction Mortgage Loan, in each case if such Pledged Loan is to be exchanged
for an Agency Security and such Agency Security is not covered by a Purchase
Commitment.  Borrowers must pay to Lender, without the necessity of prior demand
or Notice from Lender, and Borrowers authorize Lender to charge Borrowers’
Clearing Account for, any amount required after any such revaluation to reduce
the principal amount of the Advance outstanding against the revalued Pledged
Loan to an amount equal to the Advance Rate for the applicable type of Eligible
Loan multiplied by the Fair Market Value of the Mortgage Loan.
 
3.4 Warehousing Commitment Fee
 
On the Closing Date, Borrowers shall pay Lender a fee (“Warehousing Commitment
Fee”) in the amount set forth in the Fee Letter. The Warehousing Commitment Fee
is fully earned as of the date hereof, and is non-refundable.  Borrowers are not
entitled to a reduction in the amount of the Warehousing Commitment Fee if (i)
the Warehousing Commitment Amount is reduced or (ii) the Warehousing Commitment
is terminated at the request of Borrowers or as a result of an Event of Default.
 
3.5 Non-Usage Fees
 
3.5(a) At the end of each Calendar Quarter during the term of this Agreement,
Lender will determine the “Daily Unused Portion” for such Calendar Quarter (or
applicable portion thereof), by (i) determining for each day during the
applicable period the difference between (x) the Warehousing Commitment Amount
on each such day, minus (y) the aggregate principal amount of outstanding
Advances on each such day, (ii) summing the results of the preceding
determinations for each day in the applicable period, and (iii) dividing the sum
of such daily determinations by the number of days in the applicable
period.  Borrowers must pay to Lender a fee (“Non-Usage Fee”) in the amount of
the Applicable Nonusage Rate per annum of the Daily Unused Portion for such
Calendar Quarter.  The Non-Usage Fee is payable quarterly, in arrears on the
second (2nd) Business Day of the month following the last day of each Calendar
Quarter.  Lender computes the Non-Usage Fee on the basis of the actual number of
days in each Calendar Quarter and a year of 360 days.  If the date set forth in
clause (a) of the definition of Maturity Date occurs on a day other than the
last day of a Calendar Quarter, Borrowers must pay the prorated portion of the
Non-Usage Fee due from the beginning of the then current Calendar Quarter to and
including that date.
 
 
 
 
 
Page 3-4

--------------------------------------------------------------------------------

 
 
 
 
3.5(b) Lender’s determination of the Non-Usage Fee for any period is conclusive
and binding, absent manifest error.
 
3.5(c) Notwithstanding any contrary provision of this Agreement (including
Section 3.14 hereof), Lender is hereby authorized to charge the Clearing Account
with the amount of the Non-Usage Fees payable from time to time on the
respective due dates therefor.
 
3.6 Miscellaneous Fees and Charges
 
Borrowers must pay and/or reimburse Lender, as applicable, for all Miscellaneous
Fees and Charges.  Borrowers must pay all Miscellaneous Fees and Charges within
ten (10) Business Days after the date of Lender’s invoice.
 
3.7 Overdraft Advances
 
If, pursuant to this Agreement, Lender debits Borrowers’ Clearing Account to
honor an item presented against the Clearing Account and that debit or direction
results in an overdraft, Lender may, but in no event shall be obligated to, make
an additional Advance to fund that overdraft (“Overdraft Advance”).  Borrowers
must pay (a) the outstanding amount of any Overdraft Advance, within one (1)
Business Day after the date of the Overdraft Advance, and (b) interest on the
amount of the Overdraft Advance, at a rate per annum equal to the Applicable
Rate plus 2% within five (5) Business Days after Notice from Lender.
 
3.8 Method of Making Payments
 
3.8(a) All payments of interest, principal and fees shall be made in lawful
money of the United States in immediately available funds, without counterclaim
or setoff and free and clear of, and without any deduction or withholding for,
any taxes or other payments: (i) by direct charge to the Clearing Account of
Borrowers, (ii) by wire transfer to Lender, or (iii) by transfer from the Lender
Only Account as provided herein.  Payments shall be credited on the Business Day
on which immediately available funds are received prior to 2:00 P.M.; payments
received after 2:00 P.M. shall be credited to the Loan on the next Business Day.
Payments which are by check, which Lender may at its option accept or reject, or
which are not in the form of immediately available funds shall not be credited
to the Loan until such funds become immediately available to Lender, and, with
respect to payments by check, such credit shall be provisional until the item is
finally paid by the payor bank.  All payments shall be applied first to the
payment of all fees, expenses, and other amounts due to Lender (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal, provided, however, that after the occurrence and during
the continuation of an Event of Default, payments will be applied to the
Obligations as Lender determines.
 
3.8(b) While a Default or Event of Default exists, Borrowers authorize Lender to
charge Borrowers’ Clearing Account for any Obligations due and payable to
Lender, without the necessity of prior demand or notice from Lender.
 
 
 
 
 
 
Page 3-5

--------------------------------------------------------------------------------

 
 
 
3.9 Billings
 
Lender may submit monthly billings reflecting payments due; provided, however,
that any changes in the interest rate and in the outstanding amount of the Loan
which occur between the date of billing and the due date may be reflected in
adjustments in the billing for a subsequent month. Neither the failure of Lender
to submit a bill, nor any error in any such bill shall excuse Borrowers from the
obligation to make full payment of all Borrowers’ payment obligations when due.
 
3.10 Default Rate
 
Lender shall have the option of imposing, and Borrowers shall pay upon billing
therefor, an interest rate which is five percent (5%) per annum above the
Applicable Rate (“Default Rate”): (a) following any Event of Default, unless and
until the Event of Default is waived by Lender in writing or cured (if and to
the extent cure is permitted hereunder or required by applicable law to be
accepted by Lender); and (b) after the Maturity Date.
 
3.11 Late Charges
 
Borrowers shall pay, upon billing therefor, a “Late Charge” equal to five
percent (5%) of the amount of any payment of principal (other than principal due
at the Maturity Date or the date on which Lender accelerates the time for
payment of the Loan after the occurrence of an Event of Default), interest, or
fees, which are not paid within ten (10) Business Days of the due date
thereof.  Late Charges are: (a) payable in addition to, and not in limitation
of, the Default Rate; (b) intended to compensate Lender for administrative and
processing costs incident to late payments; (c) not interest; and (d) not
subject to refund or rebate or credit against any other amount due.
 
3.12 Additional Provisions Relating to Interest Rate
 
3.12(a) If Lender has determined, after the date hereof, that the adoption or
the becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Lender’s
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which Lender could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration Lender’s policies
with respect to capital adequacy), then, upon notice from Lender to Borrowers
and delivery by Lender of a statement setting forth the reduction in the rate of
return experienced by Lender and the amount necessary to compensate Lender under
this Section 3.12(a), Borrowers shall be obligated to pay to Lender such
additional amount or amounts as will compensate Lender for such reduction.  Each
determination by Lender of amounts owing under this Section shall, absent
manifest error, be conclusive and binding on the parties hereto.
 
 
 
 
 
 
 
Page 3-6

--------------------------------------------------------------------------------

 
 
 
 
3.12(b) Any and all payments by Borrowers to or for the account of Lender
hereunder shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Lender’s income, and franchise taxes imposed on it, by the jurisdiction under
the laws of which Lender is organized or any political subdivision thereof (all
such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”). If
Borrowers shall be required by law to deduct any Taxes from or in respect of any
sum payable under this Agreement to Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.12(b))
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions, (iii) Borrowers
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law, and (iv) Borrowers shall furnish to
Lender, at its address referred to in Section 11.1, the original or a certified
copy of a receipt evidencing payment thereof.
 
3.12(c) Borrowers also agree to pay any and all present or future stamp or
documentary taxes and any other excise or property taxes or charges or similar
levies which arise from any payment made under this Agreement or from the
execution or delivery of, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).  Further, if Borrowers shall be
required to deduct or pay any Taxes or Other Taxes from or in respect of any sum
payable under this Agreement to Lender, Borrowers shall also pay to Lender, at
the time interest is paid, such additional amount that Lender specifies is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) that Lender would have
received if such Taxes or Other Taxes had not been imposed.
 
3.12(d) Borrowers agree to indemnify Lender for (i) the full amount of Taxes and
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.12) paid by
Lender and any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto; (ii) any other amounts payable under Section
3.12(d) and (iii) any liability (including additions to tax, penalties, interest
and expenses) arising therefrom or with respect thereto, in each case whether or
not such Taxes or Other Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  Payment under this Section 3.12(d) shall
be made within 30 days after the date Lender makes a demand therefor.
 
3.12(e) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any change in law shall make it unlawful for Lender to make
Advances as LIBOR Loans, or to maintain outstanding Advances as LIBOR Loans or
to give effect to its obligations as contemplated hereby with respect to the
Loan or any particular Advance as a LIBOR Loan or (y) at any time Lender
reasonably determines that the making or continuance of any of LIBOR Loans has
become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market, Lender, may, by
written notice to Borrowers (i) declare that LIBOR Loans will not thereafter be
made by Lender hereunder, whereupon all subsequent Advances will be made as Base
Rate Loans unless such declaration shall be subsequently withdrawn; and/or (ii)
require that any then outstanding Advances be converted to Base Rate Loans, as
of the effective date of such notice.
 
 
 
 
 
Page 3-7

--------------------------------------------------------------------------------

 
 
 
3.13 Continuing Authority of Authorized Representatives
 
Lender is authorized to rely upon the continuing authority of the Persons
hereafter designated by Borrowers (“Authorized Representatives”) to bind
Borrowers with respect to all matters pertaining to the Loan and the Loan
Documents, including, but not limited to, the submission of requests for
Advances, and certificates with regard thereto, instructions with regard to the
Clearing Account and, to the extent permitted under this Agreement, the
Collateral, and matters pertaining to the procedures and documentation for
Advances.  Such authorization may be changed only upon written notice to Lender
accompanied by evidence, reasonably satisfactory to Lender, of the authority of
the person giving such notice and such notice shall be effective not sooner than
five (5) Business Days following receipt thereof by Lender.  The Authorized
Representatives as of the Closing Date are listed on Exhibit C.  Lender shall
have a right of approval, not to be unreasonably withheld or delayed, over the
identity of the Authorized Representatives so as to assure Lender that each
Authorized Representative is a responsible and senior official of Borrowers.
 
3.14 Charging Accounts
 
Lender is hereby authorized, on or after the due date, to charge the Lender Only
Account and/or the Clearing Account (but without duplication) with the amount of
all principal and interest payments due under this Agreement, the Warehousing
Note or the other Loan Documents and upon the occurrence and during the
continuation of an Event of Default, Lender is hereby authorized on or after the
due date, to charge (but without duplication) such Lender Only Account, the
Clearing Account, and/or any other account that is not a Third Party Deposit
Account, with the amount of all unpaid fees, costs and expenses to which Lender
is entitled under this Agreement. The failure of Lender to so charge such
account shall not affect or limit Borrowers’ obligation to make any required
payment.
 
 
End of Article 3
 
 
 
 
 
 
 
 
Page 3-8

--------------------------------------------------------------------------------

 
 


 
4. COLLATERAL
 
4.1 Grant of Security Interest
 
As security for the payment of the Warehousing Note and for the performance of
all of Borrowers’ Obligations, each Borrower grants a security interest to
Lender in all of such Borrower’s right, title and interest in and to the
following described property, whether now existing or hereafter acquired
(“Collateral”):
 
4.1(a) All amounts advanced by Lender to or for the account of a Borrower under
this Agreement to fund a Mortgage Loan until that Mortgage Loan is closed and
those funds disbursed.
 
4.1(b) All Mortgage Loans, including all Mortgage Notes, Mortgages and Security
Agreements evidencing or securing those Mortgage Loans that are delivered or
caused to be delivered to Lender (including delivery to a third party on behalf
of Lender), or that otherwise come into the possession, custody or control of
Lender or in respect of which Lender has made an Advance under this Agreement
(collectively, “Pledged Loans”).
 
4.1(c) All Mortgage-backed Securities that are created in whole or in part on
the basis of Pledged Loans or that are delivered or caused to be delivered to
Lender or that otherwise come into the possession, custody or control of Lender
or its agent, bailee or custodian or assignee in connection with this Agreement,
or that are pledged to Lender in connection with this Agreement, or that are
registered by book-entry in the name of Lender (including registration in the
name of a third party on behalf of Lender), in each case for the purpose of
pledge, or in respect of which an Advance has been made by Lender under this
Agreement (collectively, “Pledged Securities”).
 
4.1(d) All private mortgage insurance and all commitments issued by the FHA to
insure or guarantee any Mortgage Loans included in the Pledged Loans; all
Purchase Commitments held by a Borrower covering Pledged Loans or Pledged
Securities or proposed Pledged Loans, and all proceeds from the sale of Pledged
Loans or Pledged Securities to Investors pursuant to those Purchase Commitments;
and all personal property, contract rights, servicing rights or contracts and
servicing fees and income or other proceeds, amounts and payments payable to a
Borrower as compensation or reimbursement, accounts, deposit accounts and/or
securities accounts subject to the Custody Agreement and related to the Pledged
Loans or Pledged Securities, payments, intangibles and general intangibles of
every kind relating to Pledged Loans, Pledged Securities, and to any Purchase
Commitments, FHA commitments, private mortgage insurance and commitments
(subject to any enforceable restrictions on the pledge thereof under the
applicable requirements of Fannie Mae and Freddie Mac), and all other documents
or instruments relating to Pledged Loans and Pledged Securities, including any
interest of a Borrower in any fire, casualty or hazard insurance policies and
any awards made by any public body or decreed by any court of competent
jurisdiction for a taking or for degradation of value in any eminent domain
proceeding as the same relate to Pledged Loans.
 
 
 
 
 
 
 
Page 4-1

--------------------------------------------------------------------------------

 
 
 
 
4.1(e) All escrow accounts (to the extent permitted by applicable law),
documents, instruments, files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records
(including all information, records, tapes, data, programs, discs and cards
necessary or helpful in the administration or servicing of the Pledged Loans)
and other information and data of a Borrower relating to the Pledged Loans (but
not including Third Party Deposit Accounts).
 
4.1(f) All cash, whether now existing or acquired after the date of this
Agreement, delivered to or otherwise in the possession of Lender or Lender’s
agent, bailee or custodian or designated on the books and records of a Borrower
as assigned and pledged to Lender, including all cash deposited in the Clearing
Account or the Lender Only Account.
 
4.1(g) All Hedging Arrangements related to the Pledged Loans (“Pledged Hedging
Arrangements”) and such Borrower’s accounts in which those Hedging Arrangements
are held (“Pledged Hedging Accounts”), including all rights to payment arising
under the Pledged Hedging Arrangements and the Pledged Hedging Accounts, except
that Lender’s security interest in the Pledged Hedging Arrangements and Pledged
Hedging Accounts applies only to benefits, including rights to payment, related
to the Pledged Loans.
 
4.1(h) All cash and non-cash proceeds of the Collateral, including all
dividends, distributions and other rights in connection with, and all additions
to, modifications of and replacements for, the Collateral, and all products and
proceeds of the Collateral, together with whatever is receivable or received
when the Collateral or proceeds of Collateral are sold, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including all rights to payment with respect to any cause of action affecting or
relating to the Collateral or proceeds of Collateral.
 
4.2 Maintenance of Collateral Records
 
As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrowers must preserve and maintain, at their respective chief
executive office or principal place of business or in a regional office approved
by Lender, in the office of the Borrowers’ subservicers or in the office of a
computer service bureau engaged by Borrowers and approved by Lender and, upon
request, make available to Lender the originals, or copies in any case where the
originals have been delivered to Lender or to an Investor, of the Mortgage
Notes, Mortgages and Security Agreements included in Pledged Loans,
Mortgage-backed Securities delivered to Lender as Pledged Securities, Purchase
Commitments, and all related Mortgage Loan documents and instruments, and all
files, surveys, certificates, correspondence, appraisals, computer programs,
tapes, discs, cards, accounting records and other information and data relating
to the Collateral.
 
4.3 Release of Security Interest in Pledged Loans and Pledged Securities
 
4.3(a) Except as provided in Section 4.3(b), Lender will release its security
interest in the Pledged Loans and all of the Collateral related to the Pledged
Loans only against payment to Lender of the Release Amount in connection with
those Pledged Loans. If Pledged Loans are transferred to a pool custodian or an
Investor for inclusion in a Mortgage Pool, Lender’s security interest in the
Pledged Loans and all of the Collateral related to the Pledged Loans is not
released before the issuance of the related Mortgage-backed Security, and that
Mortgage-backed Security, when issued, is a Pledged Security, and Lender’s
security interest continues in the Pledged Loans and all of the Collateral
related to the Pledged Loans backing that Pledged Security and Lender is
entitled to possession of the Pledged Security in the manner provided in this
Agreement.
 
 
 
 
 
 
Page 4-2

--------------------------------------------------------------------------------

 
 
 
 
4.3(b) If Pledged Loans are transferred to an Approved Custodian and included in
an Eligible Mortgage Pool, Lender’s security interest in the Pledged Loans and
all of the Collateral related to the Pledged Loans will be released upon the
delivery of the Agency Security to Lender (including delivery to or registration
in the name of a third party on behalf of Lender) and that Agency Security at
such time becomes a Pledged Security. Lender’s security interest in that Pledged
Security will be released only against payment to Lender of the Release Amount
in connection with the Mortgage Loans backing that Pledged Security.
 
4.3(c) Lender has the exclusive right to possession of all Pledged Securities
or, if Pledged Securities are issued in book-entry form or issued in
certificated form and delivered to a clearing corporation (as that term is
defined in the Uniform Commercial Code of New York) or its nominee, Lender has
the right to have the Pledged Securities registered in the name of a securities
intermediary (as that term is defined in the Uniform Commercial Code of New
York) in an account containing only customer securities and credited to an
account of Lender. Lender has no duty or obligation to deliver Pledged
Securities to an Investor or to credit Pledged Securities to the account of an
Investor or an Investor’s designee except against payment for those Pledged
Securities.  Borrowers acknowledge that Lender may enter into one or more
standing arrangements with securities intermediaries with respect to Pledged
Securities issued in book entry form or issued in certificated form and
delivered to a clearing corporation or its designee, under which the Pledged
Securities are registered in the name of the securities intermediary, and
Borrowers agree, upon request of Lender, to execute and deliver to those
securities intermediaries Borrowers’ written concurrence in any such standing
arrangements.
 
4.3(d) If no Default or Event of Default occurs, Borrowers may redeem a Pledged
Loan and all of the Collateral related to the Pledged Loans or Pledged Security
from Lender’s security interest by notifying Lender of its intention to redeem
the Pledged Loan or Pledged Security from pledge and either (i) paying, or
causing an Investor to pay, to Lender, for application as a prepayment on the
principal balance of the Warehousing Note, the Release Amount in connection with
the Pledged Loan or the Pledged Loans backing that Pledged Security, or (ii)
delivering substitute Collateral that, in addition to being acceptable to Lender
in its sole discretion, will, when included with the remaining Collateral,
result in a Warehousing Collateral Value of all Collateral held by Lender that
is at least equal to the aggregate outstanding Advances.
 
4.3(e) After a Default or Event of Default occurs, Lender may, with no liability
to Borrowers or any Person, continue to release its security interest in any
Pledged Loan and all of the Collateral related to the Pledged Loan or Pledged
Security against payment of the Release Amount for that Pledged Loan or for the
Pledged Loans backing that Pledged Security.
 
 
 
 
 
Page 4-3

--------------------------------------------------------------------------------

 
 
 
 
4.3(f) The amount to be paid by Borrowers to obtain the release of Lender’s
security interest in a Pledged Loan and all of the Collateral related to the
Pledged Loan or Pledged Security (“Release Amount”) will be (i) in connection
with the sale of a Pledged Loan or Pledged Security, as applicable, by Lender
while an Event of Default exists, the amount paid to Lender in a commercially
reasonable disposition of that Pledged Loan or Pledged Security, as applicable,
and (ii) otherwise, until an Event of Default occurs, the principal amount of
the Advance outstanding against the Pledged Loan, or Pledged Security, as
applicable.
 
4.4 Collection and Servicing Rights
 
4.4(a) If no Event of Default exists, Borrowers may service and receive and
collect directly all sums payable to Borrowers in respect of the Collateral
other than proceeds of any Purchase Commitment or proceeds of the sale of any
Collateral. All proceeds of any Purchase Commitment or any other sale of
Collateral must be paid directly to the Lender Only Account for application as
provided in this Agreement.
 
4.4(b) After an Event of Default, and subject to any applicable agency
requirements, Lender or its designee is entitled to service and receive and
collect all sums payable to Borrowers in respect of the Collateral, and in such
case (i) Lender or its designee in its discretion may, in its own name, in the
name of Borrowers or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but Lender has no obligation to do so, (ii) Borrowers must,
if Lender requests it to do so, hold in trust for the benefit of Lender and
immediately pay to Lender at its office designated by Notice, all amounts
received by Borrowers upon or in respect of any of the Collateral, advising
Lender as to the source of those funds, and (iii) all amounts so received and
collected by Lender will be held by it as part of the Collateral, subject to
disposition in accordance with this Agreement and applicable law.
 
4.5 Return of Collateral at End of Warehousing Commitment
 
If (a) the Warehousing Commitment has expired or been terminated, and (b) no
Advances, interest or other Obligations are outstanding and unpaid, Lender will
release its security interest and will deliver all Collateral in its possession
to Borrowers at Borrowers’ expense. Borrowers’ acknowledgement or receipt for
any Collateral released or delivered to Borrowers under any provision of this
Agreement is a complete and full acquittance for the Collateral so returned, and
Lender is discharged from any liability or responsibility for that Collateral.
 
4.6 Delivery of Collateral Documents
 
4.6(a) Lender may deliver documents relating to the Collateral to Borrowers for
correction or completion under a Trust Receipt.
 
4.6(b) If no Default or Event of Default exists, upon delivery by Borrowers to
Lender of shipping instructions pursuant to the applicable Exhibit B, Lender
will deliver the Mortgage Notes evidencing Pledged Loans or Pledged Securities,
together with all related loan documents and pool documents previously received
by Lender under the requirements of the applicable Exhibit B, to the designated
Investor or Approved Custodian or to another party designated by Borrowers and
acceptable to Lender in its sole discretion.  All Pledged Securities delivered
to Lender pursuant to this Agreement shall be held pursuant to the Custody
Agreement.
 
 
 
 
 
Page 4-4

--------------------------------------------------------------------------------

 
 
 
 
4.6(c) If a Default or Event of Default exists, Lender may, without liability to
Borrowers or any other Person, continue to deliver Pledged Loans or Pledged
Securities, together with all related loan documents and pool documents in
Lender’s possession or control, to the applicable Investor, or Approved
Custodian or to another party acceptable to Lender in its sole discretion in
accordance with its rights and remedies under this Agreement and/or other
applicable Loan Document.
 
4.7 Borrowers Remain Liable
 
Anything herein to the contrary notwithstanding, Borrowers shall remain liable
under each item of the Collateral granted by them to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms thereof and any other agreement giving rise thereto,
and in accordance with and pursuant to the terms and provisions
thereof.  Whether or not Lender has exercised any rights in any of the
Collateral, Lender shall have no obligation or liability under any of the
Collateral (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by Lender of any payment relating thereto, nor
shall Lender be obligated in any manner to perform any of the obligations of
Borrowers under or pursuant to any of the Collateral (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any of the Collateral (or any agreement giving
rise thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
4.8 Further Assurance
 
Borrowers authorize Lender to file financing statements to perfect and continue
Lender’s security interest in its Collateral. Borrowers will execute and
cooperate with Lender in obtaining from third parties control agreements in form
satisfactory to Lender with respect to its Collateral consisting of investment
property, deposit accounts, letter-of-credit rights, and electronic chattel
paper (each within the meaning of the UCC).
 
4.9 Authenticated Record
 
This Agreement constitutes an authenticated record which authorizes Lender to
file such financing statements as Lender determines as appropriate to perfect or
protect the security interests created by this Agreement and any other Loan
Document.
 
 
 
End of Article 4
 
 
 
 
 
 
 
Page 4-5

--------------------------------------------------------------------------------

 
 
 
5. CONDITIONS PRECEDENT
 
5.1 Initial Advance
 
The effectiveness of this Agreement is subject to the satisfaction, in the
reasonable discretion of Lender, of the following conditions precedent:
 
5.1(a)      Lender must receive the following, all of which must be satisfactory
in form and content to Lender, in its reasonable discretion:
 
 
5.1(a)(1)(A)   The Warehousing Note, this Agreement and the Custody Agreement
duly executed by Borrowers.
 
5.1(a)(1)(B)   CMC’s certificate of incorporation, together with all amendments,
as certified by the Secretary of State of Delaware, CMC’s bylaws, together with
all amendments, certified by the corporate secretary or assistant secretary of
CMC, and a certificate of existence dated within thirty (30) days of the date of
this Agreement from the Secretary of State of Delaware.
 
5.1(a)(1)(C)   CMP’s certificate of incorporation, together with all amendments,
as certified by the Secretary of State of Delaware, CMP’s bylaws, together with
all amendments, certified by the corporate secretary or assistant secretary of
CMP, and a certificate of existence dated within thirty (30) days of the date of
this Agreement from the Secretary of State of Delaware.
 
5.1(a)(1)(D)   A resolution of the board of directors of each Borrower
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents, each Advance Request and all other agreements, instruments
or documents to be delivered by each Borrower under this Agreement, certified by
the corporate secretary or assistant secretary of each Borrower.
 
5.1(a)(1)(E)   A certificate as to the incumbency and authenticity of the
signatures of the officers of each Borrower executing this Agreement and the
other Loan Documents (Lender being entitled to rely on that certificate until a
new incumbency certificate has been furnished to Lender).
 
5.1(a)(1)(F)   Uniform Commercial Code, federal and state tax lien, bankruptcy
and judgment searches of the appropriate public records for each Borrower that
do not disclose the existence of any prior Lien on the Collateral other than in
favor of Lender or as permitted under this Agreement.
 
5.1(a)(1)(G)   Copies of each Borrower’s insurance policy(ies), and blanket bond
coverage policy, or certificates in lieu of policies, showing compliance by each
Borrower as of the date of this Agreement with the provisions of Section 7.9.
 
5.1(a)(1)(H)   Receipt by Lender of any fees due on the date of this Agreement.
 
 
 
 
 
 
Page 5-1

--------------------------------------------------------------------------------

 
 
 
 
5.1(a)(1)(I)   An opinion from counsel for each Borrower in form and substance
satisfactory to Lender concerning, among other matters (i) the legal existence,
good standing and qualification to business of each Borrower, (ii) the power and
authority of each Borrower to enter into and perform the Loan Documents to which
they respectively are a party, (iii) the authorization of the individuals
executing and delivering Loan Documents on behalf of each Borrower to do so,
(iv) the enforceability of each Borrower’s obligations under the Loan Documents,
(v) the absence of any pending or threatened material litigation against each
Borrower, (vi) the non-contravention of each Borrower’s obligations under the
Loan Documents under each Borrower’s charter documents or under any agreements
or legal proceedings to which each Borrower is a party or by which it is bound,
and (vii) such other matters as Lender reasonably shall request consistent with
loan facilities similar to the loan facility established by this Agreement.
 
5.1(a)(1)(J)    If not previously opened and established, the execution of all
required authorizing resolutions and other forms to establish the Lender Only
Account for Borrowers and the Clearing Account for Borrowers at Lender.
 
5.1(a)(1)(K)   Suh financial statements and other information and projections as
Lender shall have reasonably requested.
 
5.1(a)(1)(L)    Such other documents as Lender reasonably may require, duly
executed and delivered, and evidence satisfactory to Lender of the occurrence of
any further conditions precedent to the closing of the credit facility
established hereby.
 
5.1(b)      If a Borrower is indebted to any of its directors, officers,
shareholders or Affiliates as of the date of this Agreement, the Person to whom
such Borrower is indebted must have executed a subordination of debt agreement,
on the form prescribed by Lender (each, a “Subordination of Debt Agreement”);
and Lender must have received an executed copy of that Subordination of Debt
Agreement, certified by the corporate secretary or assistant secretary of such
Borrower to be true and complete and in full force and effect as of the date of
the Advance.
 
5.1(c)      Borrowers must not have incurred any material liabilities, direct or
contingent, other than in the ordinary course of their business, since the
Audited Statement Date.
 
5.1(d)      Lender shall be satisfied that (i) each Borrower has obtained all
material and appropriate authorizations and approvals of all Governmental
Authorities (including, without limitation, any approvals required by any of
Fannie Mae, FHA, Ginnie Mae and HUD), required for the due execution, delivery
and performance by each Borrower of each of the Loan Documents and for the
perfection of or the exercise by Lender of its rights and remedies under the
Loan Documents, and (ii) the Loan and all transactions contemplated hereby,
shall be in material compliance with, and each Borrower shall have obtained all
material and appropriate approvals pertaining to, all applicable laws, rules,
regulations and orders, including, without limitation, all governmental,
environmental, ERISA retiree health benefits, workers’ compensation and other
requirements, regulations and laws and shall not contravene any charter, by-law,
debt instrument or other material contractual obligation of each Borrower and
its Subsidiaries.
 
 
 
 
 
 
Page 5-2

--------------------------------------------------------------------------------

 
 
 
 
5.1(e)Lender shall have filed such Uniform Commercial Code financing statements,
in such jurisdictions, as Lender shall have determined to be appropriate in
order to perfect the security interest in the Collateral granted by each
Borrower pursuant to this Agreement or any other Loan Document.
 
5.2 Each Advance
 
Lender’s obligation to make Advances on or after the date hereof is subject to
the satisfaction, in the reasonable discretion of Lender, as of the date of each
Advance, of the following additional conditions precedent:
 
5.2(a) Borrowers must have delivered to Lender the Advance Request and the
Collateral Documents required by, and must have satisfied the procedures set
forth in, Article 2 and the Exhibits described in that Article. All items
delivered to Lender must be satisfactory to Lender in form and content, and
Lender may reject any item that does not satisfy the requirements of this
Agreement or of the related Purchase Commitment.
 
5.2(b) Lender must have received evidence satisfactory to it as to the making or
continuation of any book entry or the due filing and recording in all
appropriate offices of all financing statements and other instruments necessary
to perfect the security interest of Lender in the Collateral under the Uniform
Commercial Code or other applicable law.
 
5.2(c) The representations and warranties of Borrowers contained in Article 6
and Article 9 must be accurate and complete in all material respects as if made
on and as of the date of each Advance.
 
5.2(d) Borrowers must have performed all agreements to be performed by it under
this Agreement, all proceedings in connection with the transactions contemplated
by this Agreement, the other Loan Documents and all other documents incident
thereto shall be reasonably satisfactory in substance and in form to Lender,
Lender shall have received all information and such counterpart originals or
certified or other copies of such documents as Lender may reasonably request,
and after giving effect to the requested Advance, no Default or Event of Default
will exist under this Agreement.
 
5.2(e) There shall not have been any material adverse change in the financial
condition, business, affairs of Borrowers since the date of this Agreement which
in Lender’s good faith judgment may jeopardize in a material manner the ability
of Borrowers to perform fully their obligations under each applicable Loan
Document.
 
5.2(f) Lender shall have received and approved such other documents, and
certificates as Lender reasonably may request, in form and substance reasonably
satisfactory to Lender.
 
5.2(g) If the credit rating assigned by any of the Rating Agencies, to (i)
Fannie Mae is downgraded to below A, then thereafter Advances the proceeds of
which will be used to fund Fannie Mae Eligible Loans (or related Mortgage-backed
Securities) will only be made by Lender in its sole and absolute discretion, or
(ii) FHA is downgraded to below A, then thereafter Advances the proceeds of
which will be used to fund FHA Eligible Loans (or related Mortgage-backed
Securities) will only be made by Lender in its sole and absolute discretion, or
(iii) Freddie Mac is downgraded to below A, then thereafter Advances the
proceeds of which will be used to fund Freddie Mac Eligible Loans (or related
Mortgage-backed Securities) will only be made by Lender in its sole and absolute
discretion, provided that in each case no such downgrade shall relieve Lender of
its obligation to fund Advances for such Eligible Loans to the extent Advances
for such Eligible Loans have been applied for prior to such downgrade. The
making of one or more Advances after any such downgrade shall not obligate
Lender to make any other Advances thereafter.
 
 
 
 
 
 
 
Page 5-3

--------------------------------------------------------------------------------

 
 
 
 
Delivery of an Advance Request by a Borrower will be deemed a representation by
such Borrower that all conditions set forth in this Section have been satisfied
as of the date of the Advance.
 
5.3 Force Majeure
 
Notwithstanding Borrowers’ satisfaction of the conditions set forth in this
Agreement, Lender has no obligation to make an Advance if Lender is prevented
from obtaining the funds necessary to make an Advance, or is otherwise prevented
from making an Advance as a result of any fire or other casualty, failure of
power, strike, lockout or other labor trouble, banking moratorium, embargo,
sabotage, confiscation, condemnation, riot, civil disturbance, insurrection, act
of terrorism, war or other activity of armed forces, act of God or other similar
reason beyond the control of Lender.  Lender will make the requested Advance as
soon as reasonably possible following the occurrence of such an event (provided
that all applicable terms and conditions relating to such Advance continue to be
satisfied).
 
 
End of Article 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 5-4

--------------------------------------------------------------------------------

 
 
 
6. GENERAL REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to Lender, as of the date of this
Agreement and as of the date of each Advance Request and the making of each
Advance, that:
 
6.1 Place of Business
 
Each Borrower’s chief executive office and principal place of business is 100
Church Street, 15th Floor, New York, NY 10007.
 
6.2 Organization; Good Standing; Subsidiaries
 
Each Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the full legal power
and authority to own its property and to carry on its business as currently
conducted.  Each Borrower is duly qualified as a foreign entity to do business
and is in good standing in each jurisdiction in which the transaction of its
business makes qualification necessary, except in jurisdictions, if any, where a
failure to be in good standing has no material adverse effect on such Borrower’s
business, operations, assets or financial condition as a whole.  For the
purposes of this Agreement, good standing includes qualification for all
licenses and payment of all taxes required in the jurisdiction of its
incorporation and in each jurisdiction in which each Borrower transacts
business.  As of the Closing Date, Borrowers have no Subsidiaries except as set
forth on Exhibit D, which sets forth with respect to each Subsidiary, its name,
jurisdiction of organization, and the percentage ownership of its capital stock
or other equity interest by each Borrower.  Each of Borrowers’ Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has the full legal power and authority to
own its property and to carry on its business as currently conducted.
 
6.3 Authorization and Enforceability
 
Each Borrower has the power and authority to execute, deliver and perform this
Agreement, the Warehousing Note and other Loan Documents to which such Borrower
is party and to make the borrowings under this Agreement.  The execution,
delivery and performance by each Borrower of this Agreement, the Warehousing
Note and the other Loan Documents to which each Borrower is party and the making
of the borrowings under this Agreement, and the Warehousing Note, have been duly
and validly authorized by all necessary corporate action on the part of each
Borrower (none of which actions has been modified or rescinded, and all of which
actions are in full force and effect) and do not and will not (a) conflict with
or violate any provision of law, of any judgments binding upon such Borrower, or
of the certificates of incorporation or by-laws or other organizational or
governing documents of such Borrower, or (b) conflict with or result in a breach
of, constitute a default or require any consent (which has not or will not have
been obtained) under, or result in or require the acceleration of any
indebtedness of such Borrower under, any agreement, instrument or indenture to
which such Borrower is a party or by which such Borrower or its property may be
bound or affected, or result in the creation of any Lien upon any property or
assets of such Borrower (other than the Lien on the Collateral granted under
this Agreement).  This Agreement, the Warehousing Note and the other Loan
Documents constitute the legal, valid and binding obligations of each Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights and general principles of equity.
 
 
 
 
 
 
 
Page 6-1

--------------------------------------------------------------------------------

 
 
 
 
6.4 Approvals
 
The execution and delivery of this Agreement, the Warehousing Note and the other
Loan Documents and the performance of each Borrower’s obligations under this
Agreement, the Warehousing Note and the other Loan Documents and the validity
and enforceability of this Agreement, the Warehousing Note and the other Loan
Documents do not require any license, consent, approval or other action of any
state or federal agency or governmental or regulatory authority other than those
that have been obtained and remain in full force and effect.  Each Borrower has
obtained all necessary licenses and permits required by applicable law so as to
permit such Borrower to conduct a mortgage banking activity and related
activities in accordance therewith, and such licenses remain in full force and
effect and have not otherwise lapsed or been suspended.
 
6.5 Financial Condition
 
The balance sheet of Borrowers (and, if applicable, with Borrowers’
Subsidiaries, on a consolidated basis and consolidating basis) as of each
Statement Date, and the related statements of income, cash flows and changes in
stockholders’ equity for the fiscal period ended on each Statement Date,
furnished to Lender, fairly present in all material respects the financial
condition of Borrowers (and, if applicable, with Borrowers’ Subsidiaries on a
consolidated and consolidating basis) as at that Statement Date and the results
of their operations for the fiscal period ended on that Statement
Date.  Borrowers had, on each Statement Date, no known material liabilities,
direct or indirect, fixed or contingent, matured or unmatured, or liabilities
for taxes, long-term leases or unusual forward or long-term commitments not
disclosed by, or reserved against in, those financial statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of Borrowers except as previously disclosed
to Lender in writing.  Those financial statements were prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved.  Since
the Audited Statement Date, there has been no material adverse change in the
business, operations, assets or financial condition of Borrowers (and, if
applicable, with Borrowers’ Subsidiaries on a consolidated and consolidating
basis), nor are Borrowers aware of any state of facts that (with or without
notice or lapse of time or both) would or could result in any such material
adverse change.  All schedules and reports furnished by Borrowers and their
Affiliates to Lender, including, without limitation, schedules of Contingent
Liabilities and off balance sheet transactions, were true, accurate and
complete, and did not omit any information necessary in order to make any
provided information not misleading in any material respect.
 
6.6 Litigation
 
There are no actions, claims, suits or proceedings pending or, to Borrowers’
knowledge, threatened or reasonably anticipated against or affecting Borrowers
or their respective Subsidiaries in any court or before any arbitrator or before
any government commission, board, bureau or other administrative agency that, if
adversely determined, may reasonably be expected to result in a material adverse
change in Borrowers’ business, operations, assets or financial condition as a
whole, or that would affect the validity or enforceability of this Agreement,
the Warehousing Note or any other Loan Document.  There is no money judgment,
writ or warrant of attachment or similar process which is not fully covered by
insurance (without any reservation of rights by the insurance carrier) which has
been entered or filed against Borrowers, any of their respective Subsidiaries,
CCG, CHC, or any of their respective assets.
 
 
 
 
 
 
Page 6-2

--------------------------------------------------------------------------------

 
 
 
 
6.7 Compliance with Laws
 
No Borrower nor any of their respective Subsidiaries is in violation of any
provision of any law, or of any judgment, award, rule, regulation, order,
decree, writ or injunction of any court or public regulatory body or authority
that could result in a material adverse change in such Borrower’s business,
operations, assets or financial condition as a whole or that would affect the
validity or enforceability of this Agreement, the Warehousing Note or any other
Loan Document.
 
6.8 Regulation U
 
Borrowers are not engaged principally, or as one of their important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Advance made under this
Agreement will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock.
 
6.9 Investment Company Act
 
No Borrower is an “investment company” or controlled by an “investment company”
within the meaning of the Investment Company Act.
 
6.10 Payment of Taxes
 
Borrowers and their respective Subsidiaries have filed or caused to be filed all
federal, state and local income, excise, property and other tax returns that are
required to be filed with respect to the operations of Borrowers and their
respective Subsidiaries, all such returns are true and correct and Borrowers and
their respective Subsidiaries have paid or caused to be paid all taxes shown on
those returns or on any assessment, to the extent that those taxes have become
due, including all FICA payments and withholding taxes, if appropriate.  The
amounts reserved as a liability for income and other taxes payable in the
financial statements described in Section 6.5 are sufficient for payment of all
unpaid federal, state and local income, excise, property and other taxes,
whether or not disputed, of Borrowers and their Subsidiaries accrued for or
applicable to the period and on the dates of those financial statements and all
years and periods prior to those financial statements and for which Borrowers
and their Subsidiaries may be liable in their own right or as transferee of the
assets of, or as successor to, any other Person.  No tax Liens have been filed
and no material claims are being asserted against Borrowers, any of their
respective Subsidiaries or any of their respective property with respect to any
taxes, fees or charges.
 
 
 
 
 
 
 
Page 6-3

--------------------------------------------------------------------------------

 
 
 
 
6.11 Agreements
 
Neither such Borrower nor any Subsidiary of such Borrower is a party to any
agreement, instrument or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section
6.5.  Neither such Borrower nor any Subsidiary of such Borrower is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement, instrument, or indenture which default
could result in a material adverse change in such Borrower’s business,
operations, properties or financial condition as a whole.  No holder of any
indebtedness of any Borrower or of any of its Subsidiaries has given notice of
any asserted default under that indebtedness, and no liquidation or dissolution
of any Borrower or of any of its Subsidiaries and no receivership, insolvency,
bankruptcy, reorganization or other similar proceedings relative to such
Borrower or of any of its Subsidiaries or any of its or their properties is
pending, or to the knowledge of any Borrower, threatened.
 
6.12 Title to Properties
 
Each Borrower and each of its respective Subsidiaries has good, valid, insurable
(in the case of tangible property) and (in the case of real property) marketable
title to all of its properties and assets (whether real or personal, tangible or
intangible) reflected on the financial statements described in Section 6.5,
except for those properties and assets that such Borrower has disposed of since
the date of those financial statements either in the ordinary course of such
Borrower’s business or because they were no longer used or useful in the conduct
of such Borrower’s or its Subsidiary’s business.  All of Borrowers’ properties
and assets are free and clear of all Liens except as disclosed in Borrowers’
financial statements.
 
6.13 ERISA
 
Each Plan is in compliance with all applicable requirements of ERISA and the
Internal Revenue Code and with all material applicable rulings and regulations
issued under the provisions of ERISA and the Internal Revenue Code setting forth
those requirements, except where any failure to comply would not result in a
material loss to Borrowers or any ERISA Affiliate.  All of the minimum funding
standards or other contribution obligations applicable to each Plan have been
satisfied.  No Plan is a defined-benefit pension plan subject to Title IV of
ERISA, and there is no Multiemployer Plan.
 
6.14 No Retiree Benefits
 
Except as required under Section 4980B of the Internal Revenue Code, Section 601
of ERISA or applicable state law, neither such Borrower nor, if applicable, any
Subsidiary of such Borrower is obligated to provide post-retirement medical or
insurance benefits with respect to employees or former employees.
 
 
 
 
 
 
 
 
Page 6-4

--------------------------------------------------------------------------------

 
 
 
 
6.15 Assumed Names
 
Borrowers do not originate Mortgage Loans or otherwise conduct business under
any names other than their respective legal names and the assumed names set
forth on Exhibit G.  Each Borrower has made all filings and taken all other
action as may be required under the laws of any jurisdiction in which it
originates Mortgage Loans or otherwise conducts business under any assumed
name.  Each Borrower’s use of the assumed names set forth on Exhibit G does not
conflict with any other Person’s legal rights to any such name, nor otherwise
give rise to any liability by such Borrower to any other Person.  Each Borrower
may amend Exhibit G to add or delete any assumed names used by such Borrower to
conduct business.  An amendment to Exhibit G to add an assumed name is not
effective until Borrowers have delivered to Lender an assumed name certificate
in the jurisdictions in which the assumed name is to be used, which must be
satisfactory in form and content to Lender, in its sole discretion.  In
connection with any amendment to delete a name from Exhibit G, each Borrower
represents and warrants that it has ceased using that assumed name in all
jurisdictions.
 
6.16 Servicing
 
Exhibit F is a true and complete list of each Borrower’s Servicing Portfolio as
of the date of this Agreement.  There have been no material changes since such
date.  All of Borrowers’ Servicing Contracts are in full force and effect, and
are unencumbered by Liens other than Liens disclosed in Exhibit J-2.  No event
of default or event that, with notice or lapse of time or both, would become an
event of default, exists under any of Borrowers’ Servicing Contracts.
 
6.17 Fiscal Year
 
The fiscal year of each Borrower and each of its Subsidiaries presently ends on
December 31 of each year.  If either Borrower shall change its fiscal year end,
such Borrower shall promptly furnish Lender with written notice thereof.
 
6.18 Identification Numbers
 
The identification numbers and account numbers set forth in Exhibit L are true
and accurate.
 
 
 
 
 
 
Page 6-5

--------------------------------------------------------------------------------

 
 
 
6.19 Foreign Assets Control Regulations
 
Neither the making of the Advances nor the use of the proceeds of any thereof
(or any other Loan) will violate the Trading with the Enemy Act (50 U.S.C. § 1
et seq., as amended) (the “Trading with the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, none of Borrowers or
their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person.”
 
 
End of Article 6
 
 
 
 
 
 
 
 
 
 
 
 
Page 6-6

--------------------------------------------------------------------------------

 
 
 
7. AFFIRMATIVE COVENANTS
 
As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, each Borrower shall:
 
7.1 Payment of Obligations
 
Punctually pay or cause to be paid all Obligations, including the Obligations
payable under this Agreement and under the Warehousing Note, in accordance with
their terms.
 
7.2 Financial Statements
 
Deliver to Lender:
 
7.2(a) As soon as available and in any event within forty-five (45) days after
the end of each Calendar Quarter (other than the 4th Calendar Quarter), an
interim consolidating statement of income and cash flows of Borrowers and their
respective Subsidiaries for the periods from the beginning of the fiscal year to
the end of that fiscal quarter, the related balance sheet as at the end of that
fiscal quarter, all in reasonable detail.
 
7.2(b) As soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of Borrowers, audited fiscal year-end
statements of income, changes in stockholders’ equity and cash flow of Borrowers
(and, if applicable, with Borrowers’ Subsidiaries, on a consolidated and
consolidating basis) for that year, the related balance sheet on a consolidated
and consolidating basis as of the end of that year, a schedule of Contingent
Liabilities, all in reasonable detail and accompanied by (1) an opinion as to
those financial statements in form and substance satisfactory to Lender and
prepared by independent certified public accountants of recognized standing
acceptable to Lender and (2) any management letters, management reports or other
supplementary comments or reports delivered by those accountants to Borrowers or
their board of directors or similar governing body.  For purposes of this
paragraph, the consolidating statements and schedule of Contingent Liabilities
need not be audited.
 
7.2(c) Together with each delivery of financial statements required by this
Section, a Compliance Certificate of Borrowers substantially in the form of
Exhibit E.
 
7.2(d) As soon as available and in any event within thirty (30) days after
Lender’s request, a proforma income statement of Borrowers for the then and next
fiscal years (and, if applicable, with Borrowers’ Subsidiaries, on a
consolidated and consolidating basis).
 
7.2(e) Other financial information as reasonably requested by Lender.
 
 
 
 
 
Page 7-1

--------------------------------------------------------------------------------

 
 
 
 
7.3 Other Borrowers Reports
 
Deliver to Lender:
 
7.3(a) As soon as available and in any event within sixty (60) days after the
end of each Calendar Quarter, a servicing report as of the end of the Calendar
Quarter, as to all Mortgage Loans the servicing rights to which are owned by
each Borrower (specified by investor type, recourse and non-recourse) regardless
of whether the Mortgage Loans are Pledged Loans.  Such report must be in the
form of the servicing reports previously furnished to Lender by or on behalf of
each Borrower, and must, at a minimum, indicate which Mortgage Loans (1) are
current and in good standing, (2) are more than thirty (30) or sixty (60) days
past due, (3) are the subject of pending bankruptcy or foreclosure proceedings,
or (4) have been converted (through foreclosure or other proceedings in lieu of
foreclosure) into real estate owned by such Borrower.
 
7.3(b) As soon as available and in any event within forty-five (45) days after
the end of each Calendar Quarter, a consolidated loan production report as of
the end of that Calendar Quarter, presenting the total dollar volume and the
number of Mortgage Loans originated and closed or purchased by each Borrower
during that Calendar Quarter, in the form of the reports previously furnished to
Lender by or on behalf of such Borrower.
 
7.3(c) On an annual basis, as soon as available and in any event within sixty
(60) days after the end of each fiscal year of the Borrowers, and if requested
by Lender, on a quarterly basis, as soon as available and in any event within
sixty (60) days after each Calendar Quarter,  a full and complete copy of an
appraisal of Borrowers’ servicing rights prepared by Prestwick Mortgage Group or
any other independent servicing rights appraisal firm reasonably approved by
Lender, in form reasonably satisfactory to Lender.
 
7.3(d) With reasonable promptness, all further information regarding the
business, operations, properties or financial condition of Borrowers and the
Collateral as Lender may reasonably request.
 
7.4 Maintenance of Existence; Conduct of Business
 
Preserve and maintain its corporate existence in good standing and all of its
rights, privileges, licenses and franchises necessary or desirable in the normal
conduct of its business, including its eligibility as lender, seller/servicer
and issuer described under Section 9.1; conduct its business in an orderly and
efficient manner; maintain a net worth of acceptable assets as required for
maintaining such Borrower’s eligibility as lender, seller/servicer and issuer
described under Section 9.1; and continue to engage in mortgage banking as its
principal business.
 
 
 
 
 
 
Page 7-2

--------------------------------------------------------------------------------

 
 
 
7.5 Compliance with Applicable Laws
 
Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, a breach of which could result in a
material adverse change in such Borrower’s business, operations, assets, or
financial condition as a whole or on the enforceability of this Agreement, the
Warehousing Note, any other Loan Document or any Collateral, except where
contested in good faith and by appropriate proceedings.
 
7.6 Inspection of Properties and Books; Operational Reviews
 
7.6(a)           Permit Lender or any Assignee (and their authorized
representatives) to discuss the business, operations, assets and financial
condition of each Borrower and its Subsidiaries with such Borrower’s officers,
agents and employees, and to examine and make copies or extracts of such
Borrower’s and its Subsidiaries’ books of account, all at such reasonable times
as Lender or any Participant may request.
 
7.6(b)           Permit Lender or any Participant to discuss Borrowers’
financial affairs with any of Borrowers’ senior officers and
accountants.  Lender shall not divulge to third parties any information obtained
from such discussions except in connection with legal requirements,
administering the Loan, enforcing Lender’s rights and remedies under the Loan
Documents and in the conduct, operation and regulation of Lender’s banking and
lending business.  Borrowers may have their representatives in attendance at any
meetings held between the officers or other representatives of Lender or any
Participant and Borrowers’ accountants under this authorization.
 
7.6(c)           Permit Lender or any Participant (and their authorized
representatives) access to Borrowers’ premises and records for the purpose of
conducting a review of Borrowers’ general mortgage business methods, policies
and procedures, auditing their loan files and reviewing the financial and
operational aspects of Borrowers’ business, provided that such access shall be
limited to once every twelve (12) months as long as no Event of Default exists.
 
7.7 Notices
 
Give prompt Notice to Lender of:
 
7.7(a) Any action, suit or proceeding instituted by or against a Borrower or any
of its Subsidiaries in any federal or state court or before any commission or
other regulatory body (federal, state or local, domestic or foreign), which
action, suit or proceeding has at issue in excess of $1,000,000, or any such
proceedings threatened against such Borrower or any of its Subsidiaries in a
writing containing the details of that action, suit or proceeding.
 
7.7(b) The filing, recording or assessment of any federal, state or local tax
Lien against a Borrower, or any of its assets or any of its Subsidiaries.
 
7.7(c) An Event of Default.
 
7.7(d) A Default that continues for more than four (4) Business Days.
 
 
 
 
 
Page 7-3

--------------------------------------------------------------------------------

 
 
 
 
7.7(e) The suspension, revocation or termination of a Borrower’s eligibility, in
any respect, as lender, seller/servicer or issuer as described under Section
9.1.
 
7.7(f) The transfer, loss, nonrenewal or termination of any Servicing Contracts
to which a Borrower is a party, or which is held for the benefit of a Borrower,
covering Mortgage Loans in an aggregate unpaid principal amount in excess of
$500,000,000 and the reason for that transfer, loss, nonrenewal or termination.
 
7.7(g)  Any Prohibited Transaction with respect to any Plan, specifying the
nature of the Prohibited Transaction and what action Borrower proposes to take
with respect to it.
 
7.7(h) Any other action, event or condition of any nature that reasonably could
be expected to lead to or result in a material adverse change in the business,
operations, assets or financial condition of Borrowers or any of their
respective Subsidiaries.
 
7.7(i) Any renewals, refinancings, replacements, and/or extensions of any
Indebtedness described on Exhibit J-1 annexed hereto, and the establishment of
any Agency Warehousing Facilities, after the date hereof, such Notices to
include, as applicable, the principal amount thereof and a general description
of the collateral therefor.
 
7.8 Payment of Debt, Taxes and Other Obligations
 
Pay, perform and discharge, or cause to be paid, performed and discharged, all
of the obligations and indebtedness of each Borrower and their respective
Subsidiaries, all taxes, assessments and governmental charges or levies imposed
upon such Borrower or its Subsidiaries or upon their respective income, receipts
or properties before those taxes, assessments and governmental charges or levies
become past due, and all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, could become a Lien or charge upon any of their
respective properties or assets.  Borrowers and their respective Subsidiaries
are not required to pay, however, any taxes, assessments and governmental
charges or levies or claims for labor, materials or supplies for which a
Borrower or its Subsidiaries have obtained an adequate bond or insurance or that
are being contested in good faith and by proper proceedings that are being
reasonably and diligently pursued and for which proper reserves have been
created.
 
7.9 Insurance
 
Maintain blanket bond coverage and errors and omissions insurance or mortgage
impairment insurance, with such companies and in such amounts as satisfy
prevailing requirements applicable to a lender, seller/servicer and issuer
described under Section 9.1, and liability insurance and fire and other hazard
insurance on its tangible properties, in each case with responsible insurance
companies acceptable to Lender, in such amounts and against such risks as is
customarily carried by similar businesses operating in the same location. Within
thirty (30) days after Notice from Lender, obtain such additional insurance as
Lender may reasonably require, all at the sole expense of Borrowers.  Copies of
such policies must be furnished to Lender without charge upon request of Lender.
 
 
 
 
 
Page 7-4

--------------------------------------------------------------------------------

 
 
 
7.10 Closing Instructions
 
Indemnify and hold Lender harmless from and against any loss, including
reasonable attorneys’ fees and costs, attributable to the failure of any title
insurance company, agent or attorney to comply with each Borrower’s disbursement
or instruction letter relating to any Pledged Loan.  Lender has the right to
pre-approve a Borrower’s choice of title insurance company, agent or attorney
and a Borrower’s disbursement or instruction letter to them in any case in which
a Borrower intends to obtain an Advance against the Mortgage Loan to be created
at settlement or to pledge that Mortgage Loan as Collateral under this
Agreement.
 
7.11 Subordination of Certain Indebtedness
 
Cause any Indebtedness of a Borrower to any shareholder, director, officer or
Affiliate of such Borrower to be subordinated to the Obligations by the
execution and delivery to Lender of a Subordination of Debt Agreement, on the
form prescribed by Lender, certified by the corporate secretary of such Borrower
to be true and complete and in full force and effect.
 
7.12 Other Loan Obligations
 
Perform all material obligations under the terms of each loan agreement, note,
mortgage, security agreement or debt instrument by which a Borrower is bound or
to which any of its property is subject, and promptly notify Lender in writing
of a declared default under or the termination, cancellation, reduction or
nonrenewal of any of its other lines of credit or agreements with any other
lender resulting in liability in excess of $100,000.  Exhibit J-1 is a true and
complete list of all such lines of credit or agreements as of the date of this
Agreement.
 
7.13 ERISA
 
Maintain (and, if applicable, cause each ERISA Affiliate to maintain) each Plan
in compliance with all material applicable requirements of ERISA and of the
Internal Revenue Code and with all applicable rulings and regulations issued
under the provisions of ERISA and of the Internal Revenue Code, and not (and, if
applicable, not permit any ERISA Affiliate to), (a) engage in any transaction in
connection with which a Borrower or any ERISA Affiliate would be subject to
either a civil penalty assessed pursuant to Section 502(i) of ERISA or a tax
imposed by Section 4975 of the Internal Revenue Code, in either case in an
amount exceeding $25,000 or (b) fail to make full payment when due of all
amounts that, under the provisions of any Plan, a Borrower or any ERISA
Affiliate is required to pay as contributions to that Plan, or permit to exist
any accumulated funding deficiency (as such term is defined in Section 302 of
ERISA and Section 412 of the Internal Revenue Code), whether or not waived, with
respect to any Plan in an aggregate amount exceeding $25,000.
 
7.14 Use of Proceeds of Advances
 
Use the proceeds of each Advance solely for the purpose of funding Eligible
Loans and against the pledge of those Eligible Loans as Collateral.
 
 
 
 
 
 
 
 
Page 7-5

--------------------------------------------------------------------------------

 
 
 
 
7.15 Maintenance of Escrow Deposits
 
Borrowers shall maintain average deposit balances at Lender of at least
$37,500,000 (Thirty-Seven Million Five Hundred Thousand Dollars) (the “Minimum
Deposit Target”), provided that the sole remedy of the Lender for the Borrowers’
failure to satisfy the Minimum Deposit Target shall be an increase in the
Applicable Interest Rate Spread and the Applicable Nonusage Rate as provided
herein.  Such deposits shall be subject to Lender’s standard terms and
conditions applicable to Third Party Deposit Accounts.
 
 
End of Article 7
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 7-6

--------------------------------------------------------------------------------

 
 
 
8. NEGATIVE COVENANTS
 
As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrowers shall not, either directly or
indirectly, without the prior written consent of Lender:
 
8.1 Restrictions on Indebtedness; Contingent Liabilities
 
Create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness or any Contingent Liability (to the
extent not constituting Indebtedness), other than:
 
8.1(a) Indebtedness to Lender arising under any of the Loan Documents;
 
8.1(b) Current liabilities of Borrowers and their Subsidiaries incurred in the
ordinary course of business but not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
 
8.1(c)  Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 7.8;
 
8.1(d) Endorsements for collection, deposit or negotiation in the ordinary
course of Borrowers’ business;
 
8.1(e) Borrowers’ Indebtedness existing on the date of this Agreement and listed
and described on Exhibit J-1 annexed hereto (and renewals, refinancings,
replacements, and extensions thereof, but limited to the maximum aggregate
principal amounts set forth on Exhibit J-1 and to types of collateral which are
substantially similar in all material respects to the collateral for such
Indebtedness as of the date hereof, subject, in the case such existing
Indebtedness becomes unsecured, to Section 8.1(h));
 
8.1(f) Scheduled Contingent Liabilities;
 
8.1(g) Indebtedness to Freddie Mac, Fannie Mae, Ginnie Mae, FHA or other parties
with whom Borrowers originate, sell, repurchase or service Mortgage Loans
(including Indebtedness under the ASAP, ASAP Plus and ASAP POC programs), to the
extent directly relating to or arising out of such origination, sale,
repurchase, or servicing in the ordinary course of business;
 
8.1(h) Subordinated Debt due to any Affiliate of Borrowers not exceeding
$1,500,000 at any time outstanding (excluding funds owed by the Borrowers to CCG
or each other for Borrowers’ routine operational expenses incurred in the
ordinary course of the Borrowers’ business), subject to Section 8.6;
 
 
 
 
 
Page 8-1

--------------------------------------------------------------------------------

 
 
 
 
8.1(i) Liability for breach of representations and warranties made by Borrowers
in connection with the sale of Mortgage Loans in the ordinary course of
Borrowers’ business, provided such representations and warranties are typical of
non-recourse sales of similar Mortgage Loans;
 
8.1(j) Indebtedness having an aggregate principal balance of less than
$1,500,000 incurred in the ordinary course of business;
 
8.1(k) Secured purchase money debt or capitalized lease obligations incurred in
the ordinary course of business; and
 
8.1(l) Indebtedness under Agency Warehousing Facilities established after the
date hereof.
 
Notwithstanding the foregoing, except as shown on the Exhibits to this
Agreement, Borrowers shall not, either directly or indirectly, contingently or
otherwise, assume, guarantee or be or remain liable for any Indebtedness or any
Contingent Liability (to the extent not constituting Indebtedness) of CCG or
CHC, including without limitation letters of credit issued on behalf of CMP for
the benefit of Freddie Mac.
 
8.2 Restrictions on Liens, Etc.
 
Except in connection with Borrowers’ purchase, origination and sale from time to
time of Mortgage Loans and related assets in the ordinary course of business as
conducted on the date hereof, Borrowers will not, and will not permit any of
their Subsidiaries to, (a) create or incur or suffer to be created or incurred
or to exist any lien, encumbrance, mortgage, pledge, charge, restriction or
other security interest of any kind upon any of their property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of their property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of their general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against them that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over their general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights (including, without limitation, under Servicing Contracts), general
intangibles, chattel paper or instruments, with or without recourse; or (f)
agree to a negative pledge in favor of any Person other than Lender with respect
to any assets or rights, now owned or hereafter arising, provided that Borrowers
and their Subsidiaries may create or incur or suffer to be created or incurred
or to exist:
 
8.2(a) Liens on properties to secure taxes, assessments and other government
charges or claims for labor, material or supplies in respect of obligations not
overdue or which are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the property subject to any such lien is not yet
subject to foreclosure, sale, collection, levy or loss on account thereof);
 
 
 
 
 
 
Page 8-2

--------------------------------------------------------------------------------

 
 
 
 
8.2(b) Deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insur­ance, old age pensions or other
social security obligations;
 
8.2(c) Liens on property granted under the credit facilities listed on Exhibit
J-1 hereto (including permitted renewals, refinancings, replacements and
extensions thereof), to the extent advances are made against such property under
such credit facilities;
 
8.2(d) Liens in favor of Lender under the Loan Documents;
 
8.2(e) Liens securing Indebtedness to Freddie Mac, Fannie Mae, Ginnie Mae, FHA
or other parties with whom Borrowers or their Subsidiaries originate, sell,
repurchase or otherwise service Mortgage Loans, provided such Liens relate to
the foregoing transactions, but only to the extent directly relating to or
arising out of such origination, sale, repurchase, or servicing in the ordinary
course of business;
 
8.2(f) Liens securing Indebtedness secured by real property acquired upon
foreclosure of Mortgages, which either (x) is so securing at the time of such
acquisition, or (y) is directly related to such real property, not in excess of
the fair market value thereof, and reasonably expected by Borrowers or the
subject Subsidiary to be recovered from the sale or other disposition of the
subject real property and/or from other pledged collateral for, and/or from any
guarantor(s) of, the Mortgage Loans respectively relating to such foreclosed
Mortgages;
 
8.2(g) Liens arising from good faith deposits in connection with or to secure
performance of statutory obligations and surety and appeal bonds;
 
8.2(h) Easements, rights-of-way, restrictions (including zoning restrictions),
matters of plat, minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes;
 
8.2(i) Liens securing Indebtedness permitted pursuant to Section 8.1(k),
provided such Lien does not extend beyond any particular asset financed by such
Indebtedness;
 
8.2(j) Liens in favor of Ginnie Mae in connection with Ginnie Mae Mortgage
Loans,  provided such liens relate to the subject Mortgage Loan;
 
8.2(k) Liens securing Agency Warehousing Facilities established after the date
hereof;
 
8.2(l) Liens incurred in the purchase, leasing and/or financing of any office or
other real property facility now or hereafter purchased (or otherwise owned) or
leased by Borrowers in conjunction with the operation of its business; and
 
8.2(m) Liens described on Exhibit J-2.
 
 
 
 
 
Page 8-3

--------------------------------------------------------------------------------

 
 
 
8.3 Servicing Contracts
 
(a) Omit to take any commercially reasonable action required to keep all of
Borrowers’ Servicing Contracts relating to Pledged Assets in full force and
effect, or (b) permit the transfer, loss, nonrenewal or termination of any
Servicing Contracts relating to any Pledged Assets to which any Borrower is a
party, or which is held for the benefit of any Borrower, and as to which an
Advance is outstanding hereunder.
 
8.4 Restrictions on Fundamental Changes
 
8.4(a) Consolidate with, merge with or into, or enter into any analogous
reorganization or transaction with any Person.
 
8.4(b) Amend or otherwise modify Borrowers’ certificates of incorporation or
by-laws which would result in (i) a material modification of, or fundamental
change in, the corporate structure, ownership, management and/or business
operations of any Borrower or (ii) a violation of any other provision of this
Agreement.
 
8.4(c) Liquidate, wind up or dissolve (or suffer any liquidation or
dissolution).
 
8.4(d) Cease actively to engage in the business of originating, acquiring and
servicing Mortgage Loans or make any other material change in the nature or
scope of the business in which Borrowers engage as of the date of this
Agreement.
 
8.4(e) Sell, assign, lease, convey, transfer or otherwise dispose of (whether in
one transaction or a series of transactions) all or any substantial part of
Borrowers’ business or assets, whether now owned or acquired after the Closing
Date, other than, in the ordinary course of business and to the extent not
otherwise prohibited by this Agreement, sales of (i) Mortgage Loans, (ii)
Mortgage-backed Securities, and (iii) Servicing Contracts.
 
8.4(f) Acquire by purchase or in any other transaction all or substantially all
of the business or property of, or all or substantially all of the stock or
other ownership interests of, any Person, except in connection with the
collection or restructuring of any loan made or Equity Interest acquired by
Borrowers in the ordinary course of their business.
 
8.5 Subsidiaries
 
Form or acquire, or permit any Subsidiary of Borrowers to form or acquire, any
Person that would thereby become a Subsidiary.  Permit any Subsidiary of
Borrowers to do or take any of the actions referred to in Section 8.4.
 
8.6 Deferral of Subordinated Debt
 
Pay any Subordinated Debt of Borrowers in advance of its stated maturity or,
after a Default or Event of Default under this Agreement has occurred, make any
payment of any kind on any Subordinated Debt of Borrowers until all of the
Obligations have been paid and performed in full and any applicable preference
period has expired.
 
 
 
 
 
Page 8-4

--------------------------------------------------------------------------------

 
 
 
8.7 Loss of Eligibility
 
Take any action or fail to take any action that would cause any Borrower to lose
all or any part of its status as an eligible lender, seller/servicer or issuer
as described under Section 9.1.
 
8.8 Accounting Changes
 
Make, or permit any Subsidiary of Borrowers to make, any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change its fiscal year or the fiscal year of any Subsidiary of Borrowers.  If
any changes in GAAP would result in any material deviation in the method of
calculating and results of testing Borrowers’ compliance with any financial
covenant hereunder, such financial covenant shall continue to be calculated and
tested as if such change in GAAP had not occurred, unless otherwise specifically
agreed in writing by Lender after full disclosure by Borrowers.
 
8.9 Debt Service Coverage Ratio
 
Permit CMC’s Debt Service Coverage Ratio to be less than 2.00 to 1.00.
 
Permit CMP’s Debt Service Coverage Ratio to be less than 2.00 to 1.00.
 
8.10 Minimum Tangible Net Worth
 
Permit CMC’s Tangible Net Worth at any time to be less than $50,000,000, to be
tested as of the last day of each Calendar Quarter.
 
Permit CMP’s Tangible Net Worth at any time to be less than $7,000,000, to be
tested as of the last day of each Calendar Quarter.
 
8.11 Liquidity
 
Permit CMC’s Liquid Assets (calculated on a consolidated basis with its
Subsidiaries) at any time to be less than $6,000,000, or permit Borrowers to
fail to maintain compliance with all then applicable Freddie Mac, Fannie Mae,
Ginnie Mae, and HUD liquidity requirements.
 
Permit CMP’s Liquid Assets (calculated on a consolidated basis with its
Subsidiaries) at any time to be less than $200,000, or permit Borrowers to fail
to maintain compliance with all then applicable Freddie Mac, Fannie Mae, Ginnie
Mae, and HUD liquidity requirements.
 
8.12 Minimum Eligible Servicing Portfolio; Servicing Delinquencies
 
8.12(a) Permit Borrowers’ outstanding Eligible Servicing Portfolio at any time
to be less than $7,000,000,000.
 
8.12(b) Permit the aggregate principal balance of all Recourse Delinquent
Mortgage Loans of the Borrowers in the aggregate as of the last day of each
Calendar Quarter to exceed two percent (2%) of the aggregate principal balance
of all Recourse Mortgage Loans of the Borrowers in the aggregate.
 
 
 
 
Page 8-5

--------------------------------------------------------------------------------

 
 
 
 
8.13 Distributions to Shareholders
 
Declare or pay any dividends or otherwise declare or make any distribution to
Borrowers’ shareholders (including any purchase or redemption of stock) if a
Default or Event of Default exists or would occur as a result of the dividend or
distribution.
 
8.14 Transactions with Affiliates
 
Directly or indirectly merge or consolidate with or purchase or acquire
substantially all assets from Affiliates.
 
8.15 Recourse Servicing Contracts
 
Except for Servicing Contracts involving Fannie Mae DUS Mortgage Loans, Freddie
Mac Program Mortgage Loans, or Mortgage Loans which are insured and/or
guaranteed by FHA or Ginnie Mae, acquire or enter into Servicing Contracts
relating to Pledged Assets under which Borrowers must repurchase or indemnify
the holder of the Mortgage Loans as a result of defaults on the Mortgage Loans
at any time during the term of those Mortgage Loans.
 
 
End of Article 8
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 8-6

--------------------------------------------------------------------------------

 
 
 
9. SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING COLLATERAL
 
9.1 Special Representations and Warranties Concerning Eligibility as
Seller/Servicer of Mortgage Loans
 
Each Borrower represents and warrants to Lender, as of the date of this
Agreement and as of the date of each Advance Request and the making of each
Advance, that such Borrower is approved and qualified and in good standing as a
lender, seller/servicer or issuer, as set forth below, and meets all
requirements applicable to its status as:
Each Borrower represents and warrants to Lender, as of the date of this
Agreement and as of the date of each Advance Request and the making of each
Advance, that such Borrower is approved and qualified and in good standing as a
lender, seller/servicer or issuer, as set forth below, and meets all
requirements applicable to its status as:
 
9.1(a) A HUD-approved mortgagee, eligible to originate, purchase, hold, sell and
service FHA insured Mortgage Loans.
 
9.1(b) A Ginnie Mae-approved issuer of Mortgage-backed Securities guaranteed by
Ginnie Mae.
 
9.1(c) A Fannie Mae-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Fannie
Mae under the following programs:
 
(1)               Fannie Mae DUS Program; and
 
(2)               Fannie Mae Aggregation Program.
 
9.1(d) A Freddie Mac-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Freddie
Mac under its Seller/Servicer Programs.
 
9.2 Special Representations and Warranties Concerning Warehousing Collateral
 
Each Borrower represents and warrants to Lender, as of the date of this
Agreement and as of the date of each Advance Request and the making of each
Advance, that:
 
9.2(a) Such Borrower has not selected the Collateral in a manner so as to affect
adversely Lender’s interests.
 
9.2(b) Such Borrower is the legal and equitable owner and holder, free and clear
of all Liens (other than Liens granted under this Agreement), of the Pledged
Loans and the Pledged Securities. All Pledged Loans, Pledged Securities and
related Purchase Commitments have been duly authorized and validly issued to
such Borrower, and all of the foregoing items of Collateral comply with all of
the requirements of this Agreement, and have been and will continue to be
validly pledged or assigned to Lender, subject to no other Liens.
 
9.2(c) Such Borrower has, and will continue to have, the full right, power and
authority to pledge the Collateral pledged and to be pledged by it under this
Agreement.
 
 
 
 
 
Page 9-1

--------------------------------------------------------------------------------

 
 
 
 
9.2(d) Each Mortgage Loan and each related document included in the Pledged
Loans (i) has been duly executed and delivered by the parties to that Mortgage
Loan and that related document, (ii) has been made in compliance with all
applicable laws, rules and regulations (including all laws, rules and
regulations relating to usury), (iii) is and will continue to be a legal, valid
and binding obligation, enforceable in accordance with its terms, without
setoff, counterclaim or defense in favor of the mortgagor under the Mortgage
Loan or any other obligor on the Mortgage Note, (iv) has not been modified,
amended or any requirements of which waived, except in a writing that is part of
the Collateral Documents and (v) complies and will continue to comply with the
terms of this Agreement and (x) in the case of a Mortgage Loan pledged hereunder
subject to a Purchase Commitment, with the related Purchase Commitment and (y)
otherwise, with the standard practice in the secondary market for similar
Mortgage Loans.
 
9.2(e) Each Pledged Loan is secured by a Mortgage on real property and
improvements located in one of the states of the United States or the District
of Columbia.
 
9.2(f) Each Pledged Loan has been closed or will be closed and funded with the
Advance made against it.
 
9.2(g) Except FHA Construction Mortgage Loans, each Mortgage Loan has been fully
advanced in the face amount of its Mortgage Note.
 
9.2(h) Each Pledged Loan is a First Mortgage Loan, unless permitted to be a
Subordinate Mortgage Loan under Exhibit H (in which case such Pledged Loan may
only be a Second Mortgage Loan or a Third Mortgage Loan).
 
9.2(i) Each First Mortgage Loan is secured by a First Mortgage on the real
property and improvements described in or covered by that Mortgage.
 
9.2(j) Each First Mortgage Loan has or will have a title insurance policy, in
ALTA form or equivalent, from a recognized title insurance company, insuring the
priority of the Lien of the Mortgage and meeting the usual requirements of FHA,
Ginnie Mae, and/or Investors purchasing those Mortgage Loans.
 
9.2(k) Each Subordinate Mortgage Loan (to the extent Subordinate Mortgage Loans
are permitted by Exhibit H) is a Second Mortgage or a Third Mortgage Loan on the
premises described in that Mortgage.  With respect to each Second Mortgage Loan
or Third Mortgage Loan, such Borrower shall be the servicer, and the lender with
respect to such Second Mortgage Loan and Third Mortgage Loan shall also be the
lender with respect to the senior Mortgage Loan on such Property, unless
otherwise disclosed to and approved by Lender at the time an Advance Request is
made with respect to such Mortgage Loan.
 
9.2(l) To the extent required by the related Purchase Commitment or by FHA,
Ginnie Mae, and/or Investors generally for similar Mortgage Loans, each
Subordinate Mortgage Loan has or will have a title insurance policy, in ALTA
form or equivalent, from a recognized title insurance company, insuring the
priority of the Lien of the Mortgage as a Second Mortgage or a Third Mortgage
Loan and meeting the usual requirements of Investors purchasing those Mortgage
Loans.
 
 
 
 
 
 
Page 9-2

--------------------------------------------------------------------------------

 
 
 
9.2(m) As applicable, each Mortgage Loan has been evaluated or appraised in
accordance with Title XI of FIRREA, if applicable, and the requirements of
Freddie Mac, Fannie Mae, Ginnie Mae, or FHA.
 
9.2(n) The Mortgage Note for each Pledged Loan is (i) payable or endorsed to the
order of the applicable Borrower, (ii) an “instrument” within the meaning of
Article 9 of the Uniform Commercial Code of all applicable jurisdictions and
(iii) is denominated and payable in United States dollars.
 
9.2(o) No default has existed for thirty (30) days or more under any Mortgage
Loan included in the Pledged Loans.
 
9.2(p) No party to a Mortgage Loan or any related document is in violation of
any applicable law, rule or regulation that would impair the collectibility of
the Mortgage Loan, the enforceability of any insurance policy or claim or the
performance by the mortgagor or any other obligor of its obligations under the
Mortgage Note or any related document.
 
9.2(q) All fire and casualty policies covering the real property and
improvements encumbered by each Mortgage included in the Pledged Loans (i) name
and will continue to name the applicable Borrower and its successors and assigns
as the insured under a standard mortgagee clause, (ii) are and will continue to
be in full force and effect and (iii) afford and will continue to afford
insurance against fire and such other risks as are usually insured against in
the broad form of extended coverage insurance generally available.
 
9.2(r) Pledged Loans secured by real property and improvements located in a
special flood hazard area designated as such by the Director of the Federal
Emergency Management Agency are and will continue to be covered by special flood
insurance under the National Flood Insurance Program.
 
9.2(s) Each Pledged Loan against which an Advance is made on the basis of a
Purchase Commitment covering that Pledged Loan meets all of the requirements of
that Purchase Commitment, and each Pledged Security against which an Advance is
outstanding meets all of the requirements of the related Purchase Commitment.
 
9.2(t) Pledged Loans that are intended to be exchanged for Agency Securities
comply or, prior to the issuance of the Agency Securities will comply, with the
requirements of any governmental instrumentality, department or agency issuing
or guaranteeing the Agency Securities.
 
9.2(u) Pledged Loans that are intended to be used in the formation of
Mortgage-backed Securities (other than Agency Securities) comply with the
requirements of the issuer of the Mortgage-backed Securities (or its sponsor)
and of the Rating Agencies.
 
 
 
 
 
Page 9-3

--------------------------------------------------------------------------------

 
 
 
9.2(v) None of the Pledged Loans is a graduated payment Mortgage Loan or has a
shared appreciation or other contingent interest feature, and each Pledged Loan
provides for periodic payments of all accrued interest on the Mortgage Loan on
at least a monthly basis.
 
9.2(w) Unless otherwise approved in writing by Lender, neither Borrowers nor any
of Borrowers’ Affiliates has any ownership interest, right to acquire any
ownership interest or equivalent economic interest in any property securing a
Pledged Loan or the mortgagor under the Pledged Loan or any other obligor on the
Mortgage Note for such Pledged Loan.
 
9.2(x) The original assignments of Mortgage delivered to Lender for each Pledged
Loan are in recordable form and comply with all applicable laws and regulations
governing the filing and recording of such documents.
 
9.2(y) None of the mortgagors, guarantors or other obligors of any Pledged Loan
is a Person named in any Restriction List and to whom the provision of financial
services is prohibited or otherwise restricted by applicable law.
 
9.3 Special Affirmative Covenants Concerning Warehousing Collateral
 
As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrowers must:
 
9.3(a) Warrant and defend the right, title and interest of Lender in and to the
Collateral against the claims and demands of all Persons.
 
9.3(b) Service or cause to be serviced all Pledged Loans in accordance with the
standard requirements of the issuers of Purchase Commitments covering them and
all applicable HUD, Freddie Mac or Fannie Mae requirements, including taking all
actions necessary to enforce the obligations of the obligors under such Mortgage
Loans. Service or cause to be serviced all Mortgage Loans backing Pledged
Securities in accordance with applicable governmental requirements and
requirements of issuers of such Pledged Securities and/or any Purchase
Commitments covering them. Hold all escrow funds collected in respect of Pledged
Loans and Mortgage Loans backing Pledged Securities in trust, without
commingling the same with non-custodial funds, and apply them for the purposes
for which those funds were collected.
 
9.3(c) Execute and deliver to Lender with respect to the Collateral those
further instruments of sale, pledge, assignment or transfer, and those powers of
attorney, as required by Lender (as permitted by FHA, Freddie Mac, Fannie Mae,
or Ginnie Mae), and do and perform all matters and things necessary or desirable
to be done or observed, for the purpose of effectively creating, maintaining and
preserving the security and benefits intended to be afforded Lender under this
Agreement.
 
9.3(d) Notify Lender within two (2) Business Days of any default under, or of
the termination of, any Purchase Commitment relating to any Pledged Loan,
Eligible Mortgage Pool, or Pledged Security.
 
 
 
 
 
 
 
 
Page 9-4

--------------------------------------------------------------------------------

 
 
 
9.3(e) Promptly comply in all respects with the terms and conditions of all
Purchase Commitments, and all extensions, renewals and modifications or
substitutions of or to all Purchase Commitments.  Deliver or cause to be
delivered to the Investor the Pledged Loans and Pledged Securities to be sold
under each Purchase Commitment not later than the mandatory delivery date of the
Pledged Loans or Pledged Securities under the Purchase Commitment, as may be
extended.
 
9.3(f) Compare the names of every mortgagor, guarantor and other obligor of
every Mortgage Loan, together with appropriate identifying information
concerning those Persons obtained by Borrowers, against every Restriction List,
and make certain that none of the mortgagors, guarantors or other obligors of
any Mortgage Loan is a Person named in any Restriction List and to whom the
provision of financial services is prohibited or otherwise restricted by
applicable law.
 
9.3(g) Other than with respect to Fannie Mae DUS Mortgage Loans, prior to the
origination by any Borrower of any Mortgage Loans for sale to Fannie Mae, enter
into an agreement among such Borrower, Lender and Fannie Mae, pursuant to which
Fannie Mae agrees to send all cash proceeds of Mortgage Loans sold by such
Borrower to Fannie Mae to the Lender Only Account.
 
9.4 Special Negative Covenants Concerning Warehousing Collateral
 
As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrowers must not, either directly or
indirectly, without the prior written consent of Lender:
 
9.4(a) Amend or modify, or waive any of the terms and conditions of, or settle
or compromise any claim in respect of, any Pledged Loans or Pledged Securities.
 
9.4(b) Sell, transfer or assign, or grant any option with respect to, or pledge
(except under this Agreement and, with respect to each Pledged Loan or Pledged
Security, the related Purchase Commitment and/or the applicable Governmental
Authority issuing such Pledged Security) any of the Collateral or any interest
in any of the Collateral.
 
9.4(c) Make any compromise, adjustment or settlement in respect of any of the
Collateral or accept other than cash in payment or liquidation of the
Collateral.
 
9.5 Special Representation and Warranty Concerning Fannie Mae DUS Program
Reserve Requirements
 
Each Borrower represents and warrants to Lender, as of the date of this
Agreement and as of the date of each Advance Request and the making of each
Advance, that such Borrower has met the Fannie Mae DUS Program requirements for
lender reserves for each Fannie Mae DUS Mortgage Loan to be funded by an
Advance.
 
 
 
 
 
Page 9-5

--------------------------------------------------------------------------------

 
 
 
 
9.6 Special Representations and Warranties Concerning FHA Mortgage Loans
 
Each Borrower represents and warrants to Lender, as of the date of this
Agreement and as of the date of each Advance Request and the making of each
Advance, that:
 
9.6(a) Each FHA-insured Mortgage Loan included in the Pledged Loans meets all
applicable governmental requirements for such insurance.  Each Borrower has
complied and will continue to comply with all laws, rules and regulations with
respect to the FHA insurance of each Pledged Loan designated by such Borrower as
an FHA-insured Mortgage Loan, and such insurance is and will continue to be in
full force and effect.
 
9.6(b) For FHA-insured Pledged Loans that will be used to back Ginnie Mae
Mortgage-backed Securities, Borrowers have received from Ginnie Mae confirmation
notices for any request for additional commitment authority and for request for
pool numbers, and there remains available under those agreements a commitment on
the part of Ginnie Mae sufficient to permit the issuance of Ginnie Mae
Mortgage-backed Securities in an amount at least equal to the amount of the
Pledged Loans designated by Borrowers as the Mortgage Loans to be used to back
those Ginnie Mae Mortgage-backed Securities; each of those confirmation notices
is in full force and effect; each of those Pledged Loans has been assigned by
Borrowers to one of those pool numbers and a portion of the available Ginnie Mae
commitment authority has been allocated to the Pledged Loans designated by
Borrowers as the Mortgage Loans to be funded by Advances under this Agreement by
Borrowers, in an amount at least equal to those Pledged Loans.
 
 
End of Article 9
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 9-6

--------------------------------------------------------------------------------

 
 
 
10. DEFAULTS; REMEDIES
 
10.1 Events of Default
 
The occurrence of any of the following is an event of default (“Event of
Default”):
 
10.1(a) Borrowers shall fail to pay any principal of the Loan when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, or
Borrowers shall fail to pay any installment of interest on or before three (3)
Business Days after the due date thereof or any other Obligation upon the
expiration of any applicable grace or cure period.
 
10.1(b) A Borrower, or any of its Subsidiaries, fails to pay, or defaults in the
payment of any principal or interest on, any other indebtedness within any
applicable grace period; breaches or defaults with respect to any other material
term of any other indebtedness or of any loan agreement, mortgage, indenture or
other agreement relating to that indebtedness, if the effect of that breach or
default is to cause, or to permit the holder or holders of that indebtedness (or
a trustee on behalf of such holder or holders) to cause, indebtedness of such
Borrower or such Subsidiary in the aggregate amount of $500,000 or more to
become or be declared due before its stated maturity (upon the giving or
receiving of notice, lapse of time, both, or otherwise), and such breach is not
cured within thirty (30) days.
 
10.1(c) A Borrower fails to perform or comply with any term or condition
applicable to it contained in Sections 7.2, 7.3, 7.4, 7.8, 7.13 or 7.15 or in
any Section of Article 8.
 
10.1(d) Any representation or warranty made or deemed made by a Borrower under
this Agreement, in any other Loan Document or in any written statement or
certificate at any time given by such Borrower is inaccurate or incomplete in
any material respect on the date as of which it is made.
 
10.1(e) A Borrower shall default in the performance of or compliance with any
term contained in this Agreement or any other Loan Document other than those
referred to in Sections 10.1(a), 10.1(c) or 10.1(d) and such default has not
been remedied or waived within thirty (30) days after the earliest of (i)
receipt by Borrowers of Notice from Lender of that default, (ii) receipt by
Lender of Notice from Borrowers of that default or (iii) the date Borrowers
should have notified Lender of that default under Section 7.7(c) or 7.7(d).
 
10.1(f) An “event of default” (however defined) occurs under any agreement
between a Borrower or any Subsidiary of such Borrower and Lender (other than
this Agreement and the other Loan Documents) and such event of default has not
been remedied or waived within the applicable cure period, if any.
 
10.1(g) A case (whether voluntary or involuntary) is filed by or against a
Borrower or any Subsidiary of such Borrower under any applicable bankruptcy,
insolvency or other similar federal or state law and in the case of an
involuntary case, such case remains undismissed or unstayed for a period of
sixty (60) days or more; or a court of competent jurisdiction appoints a
receiver (interim or permanent), liquidator, sequestrator, trustee, custodian or
other officer having similar powers over a Borrower or any Subsidiary of such
Borrower, or over all or a substantial part of their respective properties or
assets and such appointment remains undischarged for a period of sixty (60) days
or more; or a Borrower or any Subsidiary of such Borrower (i) consents to the
appointment of or possession by a receiver (interim or permanent), liquidator,
sequestrator, trustee, custodian or other officer having similar powers over a
Borrower or any Subsidiary of such Borrower or over all or a substantial part of
their respective properties or assets, (ii) makes an assignment for the benefit
of creditors, or (iii) fails, or admits in writing its inability, to pay its
debts as those debts become due.
 
 
 
 
 
 
Page 10-1

--------------------------------------------------------------------------------

 
 
 
10.1(h) A Borrower fails to perform any contractual obligation to repurchase
Mortgage Loans.
 
10.1(i) Any money judgment, writ or warrant of attachment or similar process
involving an amount in excess of $500,000 is entered or filed against a
Borrower, any Subsidiary of such Borrower, CCG, CHC, or any of their respective
assets and remains undischarged, unvacated, unbonded or unstayed for a period of
forty-five (45) days.
 
10.1(j) If any of the Loan Documents shall be canceled, terminated, revoked or
rescinded or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of any Borrower or any of its Subsidiaries, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof.
 
10.1(k) A material adverse change occurs in a Borrower’s financial condition,
business, properties, operations or prospects, or in such Borrower’s ability to
repay the Obligations.
 
10.1(l) Any Lien for any taxes, assessments or other governmental charges (i) is
filed against a Borrower or any of its property, or is otherwise enforced
against such Borrower or any of its property, or (ii) obtains priority that is
equal to or greater than the priority of Lender’s security interest in any of
the Collateral, and, in any case, has not been released, bonded-over or
subordinated within five (5) Business Days.
 
10.1(m) A Change in Control occurs.
 
10.1(n) A default by CHC or CCG occurs with respect to any indebtedness of CHC
or CCG or of any loan agreement, mortgage, indenture or other agreement relating
to that indebtedness, if the effect of that breach or default is to cause, or to
permit the holder or holders of that indebtedness (or a trustee on behalf of
such holder or holders) to cause, indebtedness of CHC or CCG in the aggregate
amount of $500,000 or more to become or be declared due before its stated
maturity (upon the giving or receiving of notice, lapse of time, both, or
otherwise), and such breach is not cured within thirty (30) days.
 
 
 
 
 
Page 10-2

--------------------------------------------------------------------------------

 
 
 
10.2 Remedies
 
10.2(a) If an Event of Default described in Section 10.1(g) occurs with respect
to a Borrower, the Warehousing Commitment will automatically terminate and the
unpaid principal amount of and accrued interest on the Warehousing Note and all
other Obligations will automatically become due and payable, without
presentment, demand or other Notice or requirements of any kind, all of which
each Borrower expressly waives.
 
10.2(b) If any other Event of Default occurs, Lender may, by Notice to
Borrowers, terminate the Warehousing Commitment and declare the Obligations to
be immediately due and payable.
 
10.2(c) If any Event of Default occurs, Lender may also take any of the
following actions, subject to any restrictions or limitations imposed by FHA,
Freddie Mac, Fannie Mae, or Ginnie Mae:
 
10.2(c)(1)(A) Foreclose upon or otherwise enforce its security interest in any
Lien on the Collateral to secure all payments and performance of the Obligations
in any manner permitted by law or provided for in the Loan Documents.
 
10.2(c)(1)(B) Notify all obligors under any of the Collateral that the
Collateral has been assigned to Lender (or to another Person designated by
Lender) and that all payments on that Collateral are to be made directly to
Lender (or such other Person); settle, compromise or release, in whole or in
part, any amounts any obligor or Investor owes on any of the Collateral on terms
acceptable to Lender; enforce payment and prosecute any action or proceeding
involving any of the Collateral; and where any Collateral is in default,
foreclose on and enforce any Liens securing that Collateral in any manner
permitted by law and sell any property acquired as a result of those enforcement
actions.
 
10.2(c)(1)(C) Prepare and submit for filing Uniform Commercial Code amendment
statements evidencing the assignment to Lender or its designee of any Uniform
Commercial Code financing statement filed in connection with any item of
Collateral.
 
10.2(c)(1)(D) Act, or contract with a third party to act, at Borrowers’ expense,
as servicer or subservicer of Collateral requiring servicing, and perform all
obligations required under any Collateral, including Servicing Contracts and
Purchase Commitments.
 
10.2(c)(1)(E) Require Borrowers to assemble and make available to Lender the
Collateral and all related books and records at a place reasonably designated by
Lender.
 
10.2(c)(1)(F) Subject to any applicable rights of third parties, enter onto
property where any Collateral or related books and records are located and take
possession of those items with or without judicial process; and obtain access to
Borrowers’ data processing equipment, computer hardware and software relating to
the Collateral and use all of the foregoing and the information contained in the
foregoing in any manner Lender deems reasonably necessary for the purpose of
effectuating its rights under this Agreement and any other Loan Document.
 
 
 
 
 
 
Page 10-3

--------------------------------------------------------------------------------

 
 
 
10.2(c)(1)(G) Before the disposition of the Collateral, prepare it for
disposition in any manner and to the extent Lender deems appropriate.
 
10.2(c)(1)(H) Exercise all rights and remedies of a secured creditor under the
Uniform Commercial Code of New York or other applicable law, including selling
or otherwise disposing of all or any portion of the Collateral at one or more
public or private sales, whether or not the Collateral is present at the place
of sale, for cash or credit or future delivery, on terms and conditions and in
the manner as Lender may determine, including sale under any applicable Purchase
Commitment. Each Borrower waives any right it may have to prior notice of the
sale of all or any portion of the Collateral to the extent allowed by applicable
law. If notice is required under applicable law, Lender will give Borrowers not
less than 10 days’ notice of any public sale or of the date after which any
private sale may be held.  Each Borrower agrees that 10 days’ notice is
reasonable notice. Lender may, without notice or publication, adjourn any public
or private sale one or more times by announcement at the time and place fixed
for the sale, and the sale may be held at any time or place announced at the
adjournment. In the case of a sale of all or any portion of the Collateral on
credit or for future delivery, the Collateral sold on those terms may be
retained by Lender until the purchaser pays the selling price or takes
possession of the Collateral. Lender has no liability to Borrowers if a
purchaser fails to pay for or take possession of Collateral sold on those terms,
and in the case of any such failure, Lender may sell the Collateral again upon
notice complying with this Section.
 
10.2(c)(1)(I) Instead of or in conjunction with exercising the power of sale
authorized by Section 10.2(c)(1)(H), Lender may proceed by suit at law or in
equity to collect all amounts due on the Collateral, or to foreclose Lender’s
Lien on and sell all or any portion of the Collateral pursuant to a judgment or
decree of a court of competent jurisdiction.
 
10.2(c)(1)(J) Proceed against Borrowers on the Warehousing Note.
 
10.2(c)(1)(K) Retain all excess proceeds from the sale or other disposition of
the Collateral, and apply them to the payment of the Obligations under Section
10.3.
 
10.2(d) Lender will incur no liability as a result of the commercially
reasonable sale or other disposition of all or any portion of the Collateral at
any public or private sale or other disposition.  Each Borrower waives (to the
extent permitted by law) any claims it may have against Lender arising by reason
of the fact that the price at which the Collateral may have been sold at a
private sale was less than the price that Lender might have obtained at a public
sale, or was less than the aggregate amount of the outstanding Advances, accrued
and unpaid interest on those Advances, and unpaid fees, even if Lender accepts
the first offer received and does not offer the Collateral to more than one
offeree.  Each Borrower agrees that any sale of Collateral under the terms of a
Purchase Commitment, or any other disposition of Collateral arranged by Lender,
whether before or after the occurrence of an Event of Default, will be deemed to
have been made in a commercially reasonable manner.
 
10.2(e) Each Borrower acknowledges that Mortgage Loans are collateral of a type
that is the subject of widely distributed standard price quotations and that
Mortgage-backed Securities are collateral of a type that is customarily sold on
a recognized market.  Each Borrower waives any right it may have to prior notice
of the sale of Pledged Securities, and agrees that Lender may purchase Pledged
Loans and Pledged Securities at a customarily held private sale of such
Collateral.
 
 
 
 
Page 10-4

--------------------------------------------------------------------------------

 
 
 
10.2(f) Each Borrower specifically waives and releases (to the extent permitted
by law) any equity or right of redemption, stay or appraisal that such Borrower
has or may have under any rule of law or statute now existing or adopted after
the date of this Agreement, and any right to require Lender to (i) proceed
against any Person, (ii) proceed against or exhaust any of the Collateral or
pursue its rights and remedies against the Collateral in any particular order,
or (iii) pursue any other remedy within its power. Lender is not required to
take any action to preserve any rights of Borrowers against holders of mortgages
having priority to the Lien of any Mortgage or Security Agreement included in
the Collateral or to preserve Borrowers’ rights against other prior parties.
 
10.2(g) Lender may, but is not obligated to, advance any sums or do any act or
thing necessary to uphold or enforce the Lien and priority of, or the security
intended to be afforded by, any Mortgage or Security Agreement included in the
Collateral, including payment of delinquent taxes or assessments and insurance
premiums. All advances, charges, costs and expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by Lender in exercising any
right, power or remedy conferred by this Agreement, or in the enforcement of
this Agreement, together with interest on those amounts at the Default Rate,
from the time paid by Lender until repaid by Borrowers, are deemed to be
principal outstanding under this Agreement and the Warehousing Note.
 
10.2(h) No failure or delay on the part of Lender to exercise any right, power
or remedy provided in this Agreement or under any other Loan Document, at law or
in equity, will operate as a waiver of that right, power or remedy. No single or
partial exercise by Lender of any right, power or remedy provided under this
Agreement or any other Loan Document, at law or in equity, precludes any other
or further exercise of that right, power, or remedy by Lender, or Lender’s
exercise of any other right, power or remedy. Without limiting the foregoing,
each Borrower waives all defenses based on the statute of limitations to the
extent permitted by law. The remedies provided in this Agreement and the other
Loan Documents are cumulative and are not exclusive of any remedies provided at
law or in equity.
 
10.2(i) Each Borrower grants Lender a license or other right to use, without
charge, such Borrower’s computer programs, other programs, labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in advertising for sale and selling any of the
Collateral and each Borrower’s rights under all licenses and all other
agreements related to the foregoing inure to Lender’s benefit until the
Obligations are paid in full.
 
 
 
 
 
Page 10-5

--------------------------------------------------------------------------------

 
 
 
10.3 Application of Proceeds
 
Lender may apply the proceeds of any sale, disposition or other enforcement of
Lender’s Lien on all or any portion of the Collateral to the payment of the
Obligations in the order Lender determines in its sole discretion. From and
after the indefeasible payment to Lender of all of the Obligations, any
remaining proceeds of the Collateral will be paid to Borrowers, or to their
respective successors or assigns, or as a court of competent jurisdiction may
direct. If the proceeds of any sale, disposition or other enforcement of the
Collateral are insufficient to cover the costs and expenses of that sale,
disposition or other enforcement and payment in full of all Obligations,
Borrowers are liable for the deficiency.
 
10.4 Lender Appointed Attorney-in-Fact
 
Effective upon an Event of Default, each Borrower appoints Lender its
attorney-in-fact, with full power of substitution, for the purpose of carrying
out the provisions of this Agreement, the Warehousing Note and the other Loan
Documents and taking any action and executing any instruments that Lender deems
necessary or advisable, subject to any restrictions or limitations imposed by
FHA, Freddie Mac, Fannie Mae, or Ginnie Mae, to accomplish that purpose. Each
Borrower’s appointment of Lender as attorney-in-fact is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, Lender may
give notice of its Lien on the Collateral to any Person, either in a Borrower’s
name or in its own name, endorse all Pledged Loans or Pledged Securities payable
to the order of a Borrower, change or cause to be changed the book-entry
registration or name of subscriber or Investor on any Pledged Security, prepare
and submit for filing Uniform Commercial Code amendment statements with respect
to any Uniform Commercial Code financing statements filed in connection with any
item of Collateral or receive, endorse and collect all checks made payable to
the order of a Borrower representing payment on account of the principal of or
interest on, or the proceeds of sale of, any of the Pledged Loans or Pledged
Securities and give full discharge for those transactions.
 
10.5 Right of Set-Off
 
Each Borrower hereby grants to Lender a continuing lien, security interest and
right of setoff as security for all liabilities and obligations to Lender,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody
safekeeping or control of Lender or any entity under the control of Lender, and
its successors and assigns or in transit to any of them, other than Third Party
Deposit Accounts.  At any time upon or after the occurrence and during the
continuance of an Event of Default, without demand or notice (any such notice
being expressly waived by Borrowers), Lender may setoff the same or any part
thereof and apply the same to any liability or obligation of Borrowers even
though unmatured and regardless of the adequacy of any other collateral securing
the Loan.  ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH NON-THIRD PARTY DEPOSIT
ACCOUNTS, CREDITS OR OTHER PROPERTY OF BORROWERS, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
 
 
 
 
 
 
 
Page 10-6

--------------------------------------------------------------------------------

 
 
 
 
End of Article 10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 10-7

--------------------------------------------------------------------------------

 
 
 
11. MISCELLANEOUS
 
11.1 Notices
 
Except where telephonic or facsimile notice is expressly authorized by this
Agreement, all communications required or permitted to be given or made under
this Agreement (“Notices”) must be in writing and must be sent by manual
delivery, overnight courier or United States mail (postage prepaid), addressed
as follows (or at such other address as may be designated by it in a Notice to
the other):
 
If to Borrowers:
Centerline Capital Group
 
100 Church Street, 15th Floor
 
New York, NY 10007
 
Attention: Chief Financial Officer
 
Facsimile: (212) 751-5704
 
If to Lender:
Capital One, National Association
 
Commercial Real Estate Banking
 
Ten Post Office Square, 11th Floor
 
Boston, MA 02109
 
Attention:
Lein H. Tung
   
Filomena R. Cerqueira
 
Facsimile: (617) 788-2190
 
With a copy to:
Rackemann, Sawyer & Brewster
 
160 Federal Street
 
Boston, MA 02110
 
Attention: Francesco A. De Vito, Esq.
 
Facsimile: (617) 542-7437

 
 
All periods of Notice will be measured from the date of delivery if delivered
manually or by facsimile, from the first Business Day after the date of sending
if sent by overnight courier or from 4 days after the date of mailing if sent by
United States mail, except that Notices to Lender under Article 2 shall be
deemed to have been given only when actually received by Lender. Each Borrower
authorizes Lender to accept such Borrower’s Advance Requests, shipping requests,
wire transfer instructions, security delivery instructions and other routine
communications concerning the Loan and the Collateral transmitted to Lender by
facsimile and those documents, when transmitted to Lender by facsimile have the
same force and effect as the originals.
 
11.2 Reimbursement Of Expenses; Indemnity
 
11.2(a) Whether or not the transactions contemplated hereby shall be
consummated, each Borrower agrees to pay promptly: (i) all the actual and
reasonable out-of-pocket costs and expenses of preparation of the Loan Documents
and any consents, amendments, waivers, or other modifications thereto; (ii) the
reasonable fees, expenses, and disbursements of counsel to Lender in connection
with the negotiation, preparation, execution, and administration of the Loan
Documents and any consents, amendments, waivers, or other modifications thereto
and any other documents or matters requested by Borrowers; (iii) all other
actual and reasonable out-of-pocket costs and expenses incurred by Lender in
connection with the establishment of the facility, the syndication of the
Warehousing Commitment and the negotiation, preparation, and execution of the
Loan Documents and any consents, amendments, waivers, or other modifications
thereto and the transactions contemplated thereby; and (iv) all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and costs, which
attorneys may be employees of Lender and the fees and costs of appraisers,
brokers, investment bankers or other experts retained by Lender) incurred by
Lender in connection with (x) the enforcement of or preservation of rights under
any of the Loan Documents against Borrowers or any other Person, or the
administration thereof, (y) any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings, and (z) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to Lender’s relationship with Borrowers, except to the extent arising out of
Lender’s bad faith, gross negligence, willful misconduct or material breach of
this Agreement or any other Loan Document, as finally determined by a court of
competent jurisdiction.  The covenants of this Section shall survive payment or
satisfaction of payment of amounts owing with respect to the Warehousing
Note.  The amount of all such expenses shall, until paid, bear interest at the
rate applicable to principal hereunder (including the Default Rate) and be an
Obligation secured by any Collateral.
 
 
 
 
 
 
Page 11-1

--------------------------------------------------------------------------------

 
 
 
11.2(b) Each Borrower shall indemnify and hold harmless Lender and Lender’s
parent, affiliates, officers, directors, employees, attorneys, and agents and
any subsequent holder of the Warehousing Note and all those claiming by, through
or under Lender (each an “Indemnified Party”) from and against any and all
claims, actions and suits whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of this Agreement or any of the other Loan Documents or
the transactions contemplated hereby (“Damages”) including, without limitation
(i) any actual or proposed use by Borrowers or any of their Subsidiaries of the
proceeds of the Loan, (ii) Borrowers or any of their Subsidiaries entering into
or performing this Agreement or any of the other Loan Documents, or (iii) with
respect to Borrowers and their respective Subsidiaries and their respective
properties and assets, the violation of any applicable law, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding; provided, however, that no
Indemnified Party shall be entitled to indemnification if a court of competent
jurisdiction finally determines (all appeals having been exhausted or waived)
that such Indemnified Party acted in bad faith, with willful misconduct, gross
negligence, or material breach of this Agreement or any other Loan Document.  In
litigation, or the preparation therefor, Lender shall be entitled to select its
own counsel and, in addition to the foregoing indemnity, each Borrower agrees to
pay promptly the reasonable fees and expenses of such counsel. If, and to the
extent that the obligations of Borrowers under this Section 11.2(b) are
unenforceable for any reason, each Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this Section 11.2(b) shall
survive the repayment of the Loan and the termination of the obligations of
Lender hereunder.
 
 
 
 
 
 
 
Page 11-2

--------------------------------------------------------------------------------

 
 
 
 
11.3 Financial Information
 
All financial statements and reports furnished to Lender under this Agreement
must be prepared in accordance with GAAP, applied on a basis consistent with
that applied in preparing the financial statements as at the end of and for
Borrowers’ most recent fiscal year (except to the extent otherwise required to
conform to good accounting practice) as disclosed in writing to Lender.
 
11.4 Terms Binding Upon Successors; Survival of Representations
 
The terms and provisions of this Agreement are binding upon and inure to the
benefit of Borrowers, Lender and their respective successors and assigns. All of
Borrowers’ representations, warranties, covenants and agreements survive the
making of any Advance, and except where a longer period is set forth in this
Agreement, remain effective for as long as the Warehousing Commitment is
outstanding or there remain any Obligations to be paid or performed.
 
11.5 Assignment
 
11.5(a) Borrowers cannot assign this Agreement. Lender shall have the
unrestricted right at any time or from time to time, and without Borrowers’
consent, to assign all or any portion of its rights and obligations hereunder to
one or more banks or other financial institutions (each, an “Assignee”), and
each Borrower agrees that it shall execute, or cause to be executed, such
documents, including without limitation, amendments to this Agreement and to any
other documents, instruments and agreements executed in connection herewith as
Lender shall deem necessary to effect the foregoing; provided that the Borrowers
shall have the right to consent to such assignment, which consent shall not be
unreasonably withheld, conditioned or delayed and shall not be required if an
Default or Event of Default exists or the proposed Assignee is an Affiliate of
Lender.  In addition, at the request of Lender and any such Assignee, Borrowers
shall issue one or more new promissory notes, as applicable, to any such
Assignee and, if Lender has retained any of its rights and obligations hereunder
following such assignment, to Lender, which new promissory notes shall be issued
in replacement of but not in discharge of, the liability evidenced by the
Warehousing Note held by Lender prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and Lender
after giving effect to such assignment.  Upon the execution and delivery of
appropriate assignment documentation, amendments and any other documentation
required by Lender in connection with such assignment, and the payment by
Assignee of the purchase price agreed to by Lender, and such Assignee, such
Assignee shall be a party to this Agreement and shall have all of the rights and
obligations of Lender hereunder (and under any and all other guaranties,
documents, instruments and agreements executed in connection herewith) to the
extent that such rights and obligations have been assigned by Lender pursuant to
the assignment documentation between Lender and such Assignee, and Lender shall
be released from its obligations hereunder and thereunder to a corresponding
extent.  Lender may furnish any information concerning Borrowers in its
possession from time to time to prospective Assignees, subject to Section 11.18
hereof.
 
 
 
 
 
 
 
 
 
Page 11-3

--------------------------------------------------------------------------------

 
 
 
 
11.5(b) Lender may at any time pledge or assign all or any portion of its rights
under the Loan Documents (including, without limitation, any portion of the
Warehousing Note) to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C.  Section 341.  No such
pledge or assignment or enforcement thereof shall release Lender from its
obligations under any of the Loan Documents.
 
11.6 Amendments
 
Except as otherwise provided in this Agreement, this Agreement may not be
amended, modified or supplemented unless the amendment, modification or
supplement is set forth in a writing signed by Borrowers and Lender.
 
11.7 Governing Law
 
This Agreement and the rights and obligations of the parties hereunder shall be
construed and interpreted in accordance with the laws of the State of New York
(the “Governing State”) (excluding the laws applicable to conflicts or choice of
law).
 
11.8 Participations
 
Lender shall have the unrestricted right at any time and from time to time, and
without the consent of or notice to Borrowers, to grant to one or more banks or
other financial institutions (each, a “Participant”) participating interests in
Lender’s obligation to lend hereunder and/or any or all of the Loans held by
Lender hereunder.  In the event of any such grant by Lender of a participating
interest to a Participant, whether or not upon notice to Borrowers, Lender shall
remain responsible for the performance of its obligations hereunder and
Borrowers shall continue to deal solely and directly with Lender in connection
with Lender’s rights and obligations hereunder.  Lender may furnish any
information concerning Borrowers in its possession from time to time to
prospective Participants, subject to Section 11.18 hereof.
 
11.9 Relationship of the Parties
 
This Agreement provides for the making and repayment of Advances by Lender (in
its capacity as a lender) and Borrowers (in their capacity as borrowers), for
the payment of interest on those Advances and for the payment of certain fees by
Borrowers to Lender.  The relationship between Lender and Borrowers is limited
to that of creditor and secured party on the part of Lender and of debtor on the
part of Borrowers.  The provisions of this Agreement and the other Loan
Documents for compliance with financial covenants and the delivery of financial
statements and other operating reports are intended solely for the benefit of
Lender to protect its interest as a creditor and secured party. Nothing in this
Agreement creates or may be construed as permitting or obligating Lender to act
as a financial or business advisor or consultant to Borrowers, as permitting or
obligating Lender to control Borrowers or to conduct Borrowers’ operations, as
creating any fiduciary obligation on the part of Lender to Borrowers, or as
creating any joint venture, agency, partnership or other relationship between
Lender and Borrowers other than as explicitly and specifically stated in the
Loan Documents.  Each Borrower acknowledges that it has had the opportunity to
obtain the advice of experienced counsel of its own choice in connection with
the negotiation and execution of the Loan Documents and to obtain the advice of
that counsel with respect to all matters contained in the Loan Documents,
including the waivers of jury trial and of punitive, consequential, special or
indirect damages contained in Sections 11.16 and 11.17, respectively.  Each
Borrower further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decisions to apply to Lender
for credit and to execute and deliver this Agreement.
 
 
 
 
 
Page 11-4

--------------------------------------------------------------------------------

 
 
 
11.10 Severability
 
If any provision of this Agreement is declared to be illegal or unenforceable in
any respect, that provision is null and void and of no force and effect to the
extent of the illegality or unenforceability, and does not affect the validity
or enforceability of any other provision of this Agreement.
 
11.11 Consent to Credit References
 
Each Borrower consents to the disclosure of information regarding Borrowers and
their respective Subsidiaries and their relationships with Lender to Persons
making credit inquiries to Lender. This consent is revocable by Borrowers at any
time upon Notice to Lender as provided in Section 11.1.
 
11.12 Counterparts
 
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together constitute but one and the same
instrument.
 
11.13 Headings/Captions
 
The captions or headings in this Agreement and the other Loan Documents are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Agreement or any other Loan Document.
 
11.14 Entire Agreement
 
This Agreement, the Warehousing Note and the other Loan Documents are intended
by the parties as the final, complete and exclusive statement of the
transactions evidenced by thereby.  All prior or contemporaneous promises,
agreements and understandings, whether oral or written, are deemed to be
superceded by this Agreement, the Warehousing Note and the other Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement, the Warehousing Note or the other Loan Documents.
 
11.15 Consent to Jurisdiction
 
EACH BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON BORROWERS BY MAIL AT THE ADDRESS SET FORTH HEREIN.  EACH BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.
 
 
 
 
Page 11-5

--------------------------------------------------------------------------------

 
 
 
 
11.16 Waiver of Jury Trial
 
BORROWERS AND LENDER (BY ACCEPTANCE OF THIS AGREEMENT) MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
LENDER RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN
DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
 
11.17 Waiver of Punitive, Consequential, Special or Indirect Damages
 
EXCEPT AS PROHIBITED BY LAW, EACH BORROWER WAIVES ANY RIGHT IT MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES FROM LENDER OR ANY OF
LENDER’S AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO
ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY ANY BORROWER AGAINST LENDER OR ANY OF LENDER’S AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. THIS WAIVER OF THE
RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES IS KNOWINGLY
AND VOLUNTARILY GIVEN BY EACH BORROWER, AND IS INTENDED TO ENCOMPASS EACH
INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES WOULD OTHERWISE APPLY. LENDER IS AUTHORIZED AND
DIRECTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT
DAMAGES.
 
 
 
 
 
Page 11-6

--------------------------------------------------------------------------------

 
 
 
 
11.18 Confidentiality
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) on a confidential basis to
its Affiliates and to its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors; (b) to the extent
requested by any regulatory authority; (c) to the extent required by applicable
law or by any subpoena or similar legal process; (d) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (e) subject to an agreement
containing provisions substantially the same as those of this Section to: (i)
any Assignee of or Participant in, or any prospective Assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or to any credit
derivative transaction relating to Borrowers and their obligations; (f) with the
consent of Borrowers; and (g) to the extent such Information: (i) becomes
publicly available other than as a result of a breach of this Section, or (ii)
becomes available to Lender on a nonconfidential basis from a source other than
Borrowers. For purposes of this Section, “Information” means all information
received from Borrowers relating to Borrowers or any of their businesses or
Subsidiaries, other than any such information that is available to Lender on a
nonconfidential basis prior to such disclosure. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
11.19 Joint and Several Liability
 
Each of CMC and CMP hereby acknowledges and agrees that it shall be jointly and
severally liable for all of the Obligations of Borrowers under this Agreement
and the other Loan Documents.
 
 
End of Article 11
 
 
 
 
 
 
 
 
 
 
 
 
Page 11-7

--------------------------------------------------------------------------------

 
 
 
12.  DEFINITIONS; TERMS OF CONSTRUCTION
 
12.1 Defined Terms
 
When used in this Agreement and, unless otherwise defined therein, in any other
Loan Document (and including, unless otherwise defined therein, in any Schedules
or Exhibits to this Agreement and to the other Loan Documents), capitalized
terms defined below or elsewhere in this Agreement have the following meanings
or, as applicable, the meanings given to those terms in Exhibits to this
Agreement:
 
“Advance” means a disbursement by Lender under Section 1.1.
 
“Advance Rate” means, with respect to any Eligible Loan, the Advance Rate set
forth in Exhibit H for that type of Eligible Loan.
 
“Advance Request” has the meaning set forth in Section 2.1.
 
“Affiliate” means, when used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 5% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 5% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person’s officers, directors, joint
venturers and partners. For these purposes, the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Person in question.
 
“Agency Security” means a Mortgage-backed Security issued or guaranteed by
Fannie Mae or Ginnie Mae.
 
“Agency Warehousing Facilities” means, collectively (a) this Agreement, as
amended, modified, supplemented and restated from time to time, and (b) any
other Mortgage Loan warehousing facilities now or hereafter entered into by a
Borrower with customary terms and conditions for the financing of Eligible Loans
and Mortgage Loans substantially similar thereto that (i) are secured by
mortgages on Multifamily Properties, mobile home parks, and Health Care
Facilities, (ii) are subject to unconditional purchase commitments from an
investor, and (iii) provide for repayment of each advance made thereunder not
more than sixty (60) days from the date such advance is made.
 
“Agreement” means this Mortgage Warehouse Loan and Security Agreement, either as
originally executed or as it may be amended, restated, renewed or replaced.
 
“Applicable Base Rate” means, on any day, the Prime Rate in effect for such day,
plus the Applicable Interest Rate Spread.
 
“Applicable Daily Floating LIBOR Rate” means, for any day, a rate per annum
equal to the BBA LIBOR Daily Floating Rate for such day, plus the Applicable
Interest Rate Spread.
 
 
 
 
 
 
Page 12-1

--------------------------------------------------------------------------------

 
 
 
“Applicable Interest Rate Spread” means the rate which shall be determined
quarterly as follows: for any Calendar Quarter (or any portion thereof), the
Applicable Interest Rate Spread set forth in the chart below that corresponds in
the chart below to the Deposit Level Average of the prior Calendar Quarter (or
any portion thereof), provided that for the first Calendar Quarter (or any
portion thereof) of the term of this Agreement, the Applicable Interest Rate
Spread shall mean (i) 2.50% as long as the Deposit Level Average during such
period is $37,500,000 or greater, (ii) 3.00% if the Deposit Level Average during
such period is $18,750,000 to $37,499,99, and (iii) 3.50% if the Deposit Level
Average during such period is $0 to $18,749,999.
 
Deposit Level Average
 
Applicable Interest Rate Spread
 
$37,500,000 or greater
 
2.50%
 
$18,750,000 to $37,499,999
 
3.00%
 
$0 to $18,749,999
 
3.50%
 



 
“Applicable Nonusage Rate” means the rate which shall be determined quarterly as
follows: for any Calendar Quarter (or any portion thereof), the Applicable
Nonusage Rate set forth in the chart below that corresponds in the chart below
to the Deposit Level Average of the prior Calendar Quarter (or any portion
thereof), provided that for the first Calendar Quarter (or portion thereof) of
the term of this Agreement, the Applicable Nonusage Rate shall mean (i) 0.25% as
long as the Deposit Level Average during such period is $37,500,000 or greater,
(ii) 0.75% if the Deposit Level Average during such period is $18,750,000 to
$37,499,999, and (iii) 1.25% if the Deposit Level Average during such period is
$0 to $18,749,999.
 
Deposit Level Average
 
Applicable Nonusage Rate
 
$37,500,000 or greater
 
0.25%
 
$18,750,000 to $37,499,999
 
0.75%
 
$0 to $18,749,999
 
1.25%
 



 
“Applicable Rate” means, for any day (a) except as otherwise provided in
Sections 3.12(b) and 3.12(e), the Applicable Daily Floating LIBOR Rate for such
day, or (d) the Applicable Base Rate.
 
 
 
 
 
Page 12-2

--------------------------------------------------------------------------------

 
 
 
“Appraised Property Value” means, as of any date, with respect to an interest in
real property, the current fair market value of the real property and any
improvements on it as reflected in an appraisal dated no earlier than 6 months
prior to such date, determined in accordance with Title XI of FIRREA by a
qualified appraiser who is a member of the American Institute of Real Estate
Appraisers or other group of professional appraisers.
 
“Approved Custodian” means a pool custodian or other Person that Lender deems
acceptable, in its sole discretion, to hold Mortgage Loans for inclusion in a
Mortgage Pool or to hold Mortgage Loans as agent for an Investor that has issued
a Purchase Commitment for those Mortgage Loans.
 
“ASC 860” means accounting pronouncement 860 from the Accounting Standards
Council.
 
“Assignee” has the meaning set forth in Section 11.5(a).
 
“Audited Statement Date” means the date of Borrowers’ most recent audited
financial statements (and, if applicable, Borrowers’ Subsidiaries, on a
consolidated and consolidating basis) delivered to Lender under this Agreement.
 
“Authorized Representatives” has the meaning set forth in Section 3.13.
 
“Base Rate Loan” means the Loan (or any particular Advance) at any time it is
being maintained at a rate of interest based upon the Applicable Base Rate.
 
“BBA LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of
interest  per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”) as published by Reuters (or other commercially available sources
providing quotations of BBA LIBOR as selected by Lender from time to time) as
determined for each such day at approximately 11:00 a.m. London time on the date
in question, for U.S. dollar deposits (for delivery on the date in question, or,
if not a London Banking  Day, on the immediately preceding London Banking Day)
with a one month term, as adjusted from time to time in Lender’s sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs. If such rate is not published by Reuters or any other such
commercially available source at such time for any reason, then such rate will
be determined by such alternate method as reasonably selected by Lender.
 
“Borrower(s)” has the meaning set forth in the first paragraph of this
Agreement.
 
“Borrowers’ Consolidated Group” means Borrowers and those of their Subsidiaries
which are consolidated with Borrowers for the purposes of the preparation of
their financial statements in accordance with GAAP.
 
“Business Day” means any day that is not a Saturday, Sunday or a public holiday
or the equivalent for banks under the applicable Federal law and if no
applicable Federal law exists then the applicable State law, provided that, when
used in connection with a loan at the Applicable Daily Floating LIBOR Rate, the
term "Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.  Except as expressly
set forth herein, if any day on which the payment or performance of an
obligation by Borrowers under this Agreement or any Loan Document is not a
Business Day, then the payment or performance shall be due on the next day which
is a Business Day.
 
 
 
 
 
Page 12-3

--------------------------------------------------------------------------------

 
 
 
“Calendar Quarter” means the three (3) month period beginning on each January 1,
April 1, July 1 or October 1.
 
“CCG” means Centerline Capital Group Inc., a Delaware corporation.
 
“CHC” means Centerline Holding Company, a Delaware statutory trust.
 
“Change in Control” means the occurrence of any of the following events:
 
(i)  
the occurrence of any events or circumstances such that any of CMC, CMP or CCG,
either directly or indirectly, shall no longer be controlled by CHC;

 
(ii)  
as to CHC: (a) any merger or consolidation of CHC with or into any Person or any
sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of CHC, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction, any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated by the SEC under the
Securities Exchange Act) of the common shares representing a majority of the
total voting power on a fully diluted basis of the aggregate outstanding
securities of the transferee or surviving entity normally entitled to vote in
the election of directors, managers, or trustees, as applicable, of the
transferee or surviving entity; (b) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated by the SEC under
the Securities Exchange Act) of the common shares representing a majority of
total voting power of the aggregate outstanding common shares of CHC normally
entitled to vote in the election of directors of CHC; (c) during any period of
twelve (12) consecutive calendar months, individuals who were directors or
trustees of CHC on the first day of such period (together with any new directors
or trustees whose election by the board of directors or board of trustees of CHC
or whose nomination for election by the stockholders of CHC was approved by a
vote of a majority of the directors  or trustees then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of CHC; or (d) any Person becomes entitled to
either force a change in the individuals serving on CHC’s board of directors, or
name one or more individuals to serve on CHC’s board of directors, as a result
of such Person’s rights as a holder of any preferred capital stock of CHC; or

 
 
 
 
 
Page 12-4

--------------------------------------------------------------------------------

 
 
 
 
(iii)  
in the event that CCG issues preferred capital stock creating rights to force
any change in CCG’s board of directors, if any, or management, the exercise of
any such rights resulting in any such forced changes.

 
“Clearing Account” means the demand deposit accounts maintained at Lender in
each Borrower’s name for charging for payment of the Obligations, as provided
herein, and for returning any excess payment from an Investor for a Pledged Loan
or Pledged Security.
 
“Closing Date” means, subject to Borrowers’ satisfaction of the conditions set
forth in Article 5, the date as of which this Agreement is executed, as
specified in the Preamble to this Agreement.
 
“Collateral” has the meaning set forth in Section 4.1.
 
“Collateral Documents” means, with respect to each Mortgage Loan, (a) the
Mortgage Note, the Mortgage and all other documents including, if applicable,
any Security Agreement, executed in connection with or relating to the Mortgage
Loan; (b) as applicable, the original lender’s ALTA Policy of Title Insurance or
its equivalent, documents evidencing the FHA commitment to insure, or private
mortgage insurance, the appraisal, the environmental assessment, the engineering
report, certificates of casualty or hazard insurance, credit information on the
maker of the Mortgage Note; (c) any other document listed in the applicable
Exhibit B; and (d) any other document that is customarily desired for inspection
or transfer incidental to the purchase of any Mortgage Note by an Investor or
that is customarily executed by the seller of a Mortgage Note to an Investor.
 
“Committed Purchase Price” means for an Eligible Loan (a) the dollar price as
set forth in the Purchase Commitment or, if the price is not expressed in
dollars, the product of the Mortgage Note Amount multiplied by the price
(expressed as a percentage) as set forth in the Purchase Commitment for the
Eligible Loan, or (b) if the Eligible Loan is to be used to back an Agency
Security, the dollar price as set forth in a Purchase Commitment or, if the
price is not expressed in dollars the product of the Mortgage Note Amount
multiplied by the price (expressed as a percentage) as set forth in the Purchase
Commitment for the Agency Security.
 
“Compliance Certificate” means a certificate executed on behalf of Borrowers by
their chief financial officer or their treasurer or by another officer approved
by Lender, substantially in the form of Exhibit E.
 
“Contingent Liabilities” means any Indebtedness or other liabilities of a Person
not required by GAAP to be reflected as a liability on such Person’s financial
statements, including, but not limited to, letters of credit, put guarantees,
principal guarantees, repurchase obligations and loss share arrangements.  The
amount attributed to any particular Contingent Liability shall be as determined
in good faith by Borrowers, working with Lender.
 
“Custody Agreement” means that certain Custodian Agreement dated as of April 16,
2012 among Borrowers and Lender, as amended, modified and/or restated from time
to time.
 
 
 
 
 
Page 12-5

--------------------------------------------------------------------------------

 
 
 
 
“Daily Unused Portion” has the meaning set forth in Section 3.5.
 
“Damages” has the meaning set forth in Section 11.2(b).
 
“Debt Service” means for any Test Period of determination, for any Person
(calculated on a consolidated basis with its Subsidiaries), the sum (a) Interest
Expense for such period, plus (b) the aggregate amount of regularly scheduled or
mandatory principal payments of Indebtedness (but excluding principal payments
required under (i) Agency Warehousing Facilities, and (ii) optional prepayments
and balloon principal payments due on maturity) required to be made during such
period.
 
“Debt Service Coverage Ratio” means, for any Test Period, the ratio of (i)
EBITDA for such period, to (ii) the Debt Service for such period.
 
“Default” means the occurrence of any event or existence of any condition that,
but for the giving of Notice or the lapse of time, would constitute an Event of
Default.
 
“Default Rate” has the meaning set forth in Section 3.10.
 
“Deposit Level Average” means, for any Calendar Quarter (or any portion
thereof), the average deposit balances of Borrowers held at Lender during such
Calendar Quarter, as calculated by Lender.
 
“EBITDA” means, for any Test Period of a Borrower (and, if applicable, with such
Borrower’s Subsidiaries, on a consolidated and consolidating basis), the result
(determined with respect to the same period and without duplication) of the
following:  (a) Net Income (or Deficit), plus (b) depreciation, amortization,
and other noncash items included as an expense of such Borrower (and, if
applicable, with such Borrower’s Subsidiaries, on a consolidated and
consolidating basis) in the determination of Net Income (or Deficit), including
noncash loan loss expense, plus (c) all taxes included as an expense of such
Borrower (and, if applicable, with such Borrower’s Subsidiaries, on a
consolidated and consolidating basis) in the determination of Net Income (or
Deficit), plus (d) the expenses of such Borrower (and, if applicable, with such
Borrower’s Subsidiaries, on a consolidated and consolidating basis) for such
period for interest payable with respect to all Indebtedness included as an
expense to the extent it exceeds interest income of such Borrower (and, if
applicable, with such Borrower’s Subsidiaries, on a consolidated and
consolidating basis) in the determination of Net Income (or Deficit), plus or
minus (e) to the extent included in the determination of Net Income for such
period, any extraordinary losses or gains resulting from sales, write-downs,
write-ups, write-offs or other valuation adjustments of assets or liabilities,
plus (f) any noncash expense due to ASC 860 included in the determination of Net
Income (or Deficit), minus (g) any noncash income due to ASC 860 included in the
determination of Net Income (or Deficit), minus (h) other noncash items included
as income of such Borrower (and, if applicable, with such Borrower’s
Subsidiaries, on a consolidated and consolidating basis) in the determination of
Net Income (or Deficit), including noncash loan loss recoveries, and minus (i)
actual loss share cash payments made to Fannie Mae or Freddie Mac in connection
with a Fannie Mae DUS Mortgage Loan or a Freddie Mac Program Mortgage Loan.
 
 
 
 
 
Page 12-6

--------------------------------------------------------------------------------

 
 
 
“Eligible Loan” means a Mortgage Loan that satisfies the conditions and
requirements set forth in Exhibit H.
 
“Eligible Mortgage Pool” means a Mortgage Pool for which (a) an Approved
Custodian has issued its initial certification, (b) there exists a Purchase
Commitment covering the Agency Security to be issued on the basis of that
certification, and (c) the Agency Security will be delivered to Lender.
 
“Eligible Servicing Portfolio” means, as of any date of determination, the
principal balance of all FHA, Fannie Mae and Freddie Mac Mortgage Loans serviced
by Borrowers under Servicing Contracts  minus the principal balance of any of
those Mortgage Loans that are (a) past due for principal or interest for 60 days
or more, (b) the subject of bankruptcy or foreclosure proceedings, (c) converted
into real estate owned, and (d) covered by Servicing Contracts pledged by
Borrowers or not owned by Borrowers.
 
“Equity Interests” means all shares, interests, participations or other
equivalents, however, designated, of or in a Person (other than a natural
person), whether or not voting, including common stock, membership interests,
warrants, preferred stock, convertible debentures and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which Borrowers are a member and that is treated as a
single employer under Section 414 of the Internal Revenue Code.
 
“Event of Default” means any of the conditions or events set forth in Section
10.1.
 
“Executive Order” has the meaning set forth in Section 6.19.
 
“Exhibit B” means Exhibit B-1 FNMA DUS, Exhibit B-2 FHA/GNMA and Exhibit B-3
Freddie Mac, as applicable to the type of Eligible Loan against which an Advance
is to be made.
 
“Fair Market Value” means, at any time for an Eligible Loan or a related Agency
Security (if the Eligible Loan is to be used to back an Agency Security) as of
any date of determination, (a) the Committed Purchase Price if the Eligible Loan
is covered by a Purchase Commitment from Fannie Mae or Freddie Mac or the
Eligible Loan is to be exchanged for an Agency Security and that Agency Security
is covered by a Purchase Commitment from an Investor, or (b) otherwise, the
market price for such Eligible Loan or Agency Security, determined by Lender
based on market data for similar Mortgage Loans or Agency Securities and such
other criteria as Lender deems appropriate in its sole discretion.
 
 
 
 
 
Page 12-7

--------------------------------------------------------------------------------

 
 
 
 
“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor corporation or other entity.
 
“Fannie Mae Aggregation Program” means the program for the purchase of Mortgage
Loans described in the Aggregation Product Line portion of Fannie Mae’s
Negotiated Transactions Guide.
 
“Fannie Mae DUS Mortgage Loan” has the meaning specified in Exhibit H.


“Fannie Mae or Freddie Mac Loan Loss Reserves” means reserves established by
Borrowers to absorb estimated future losses related to Fannie Mae DUS Mortgage
Loans or Freddie Mac Program Mortgage Loans.
 
“Fee Letter” means that certain fee letter dated as of the date hereof among
Borrowers and Lender with respect to this Agreement, as amended, modified and/or
restated from time to time.
 
“FHA” means the Federal Housing Administration and any successor agency or other
entity.
 
“FHA Construction Mortgage Loan” has the meaning set forth in Exhibit H.
 
“FHA Project Mortgage Loan” has the meaning set forth in Exhibit H.
 
“FICA” means the Federal Insurance Contributions Act and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules and regulations.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.
 
“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.
 
“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.
 
“Foreign Assets Control Regulations” has the meaning set forth in Section 6.19.
 
“Freddie Mac” means the Federal Home Loan Mortgage Corporation or other
successor agency or other entity.
 
“Freddie Mac Program” means Freddie Mac Seller/Servicer programs.
 
“Freddie Mac Program Mortgage Loan” has the meaning specified in Exhibit H.
 
“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in statements and pronouncements of the
Financial Accounting Standards Board and the Accounting Standards Council, or in
opinions, statements or pronouncements of any other entity approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination.
 
 
 
 
 
Page 12-8

--------------------------------------------------------------------------------

 
 
 
 
“Ginnie Mae” means the Government National Mortgage Association, an agency of
the United States government, and any successor agency or other entity.
 
“Governing State” has the meaning set forth in Section 11.7 of this Agreement.
 
“Governmental Authority” means any Federal, State or local governmental entity,
including any agency or political subdivision thereof, within the United States
of America.
 
“Health Care Facility” means a retirement service center, a board and care
facility, an intermediate care facility, a nursing home or a hospital.
 
“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, interest rate cap
agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.
 
“HUD” means the U.S. Department of Housing and Urban Development, and any
successor agency or other entity.
 
“Indebtedness” means, as to any Person, all obligations, contingent and
otherwise, that in accordance with GAAP should be classified upon the
consolidated balance sheet of such Person and such Person’s Subsidiaries as
liabilities, or to which reference should be made by footnotes thereto,
including in any event and whether or not so classified: (a) all obligations for
borrowed money or other extensions of credit whether secured or unsecured,
absolute or contingent, including, without limitation, unmatured reimbursement
obligations with respect to letters of credit or guarantees issued for the
account of or on behalf of such Person and its Subsidiaries and all obligations
representing the deferred purchase price of property, (b) all obligations
evidenced by bonds, notes, debentures or other similar instruments, (c) all
liabilities secured by any mortgage, pledge, security interest, lien, charge, or
other encumbrance existing on property owned or acquired subject thereto,
whether or not the liability secured thereby shall have been assumed, (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect, in respect of indebtedness of others or otherwise, including any
obligations under any agreements or other arrangements, any obligation to supply
funds to or in any manner to invest in, directly or indirectly, the debtor, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
through an agreement to purchase goods, supplies, or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise, and the obligations to reimburse the issuer in respect of any letters
of credit, (e) Hedging Arrangements and (f) that portion of all obligations
arising under capital leases that is required to be capitalized on the
consolidated balance sheet of such Person and its Subsidiaries, but excluding,
in all events obligations arising under operating leases and accounts payable
arising in the ordinary course of business.
 
 
 
 
 
 
Page 12-9

--------------------------------------------------------------------------------

 
 
 
 
“Indemnified Party” has the meaning set forth in Section 11.2(b).
 
“Information” has the meaning set forth in Section 11.18.
 
“Interest Expense” means, for any period, for any Person, the sum (calculated on
an annualized basis), of such Person’s (A) interest expense determined in
accordance with GAAP including, to the extent treated as interest under GAAP,
premium payments, debt discounts, fees, charges and related expenses in
connection with borrowed money or in connection with the deferred purchase price
of an asset, plus (B) capitalized interest not covered by an interest reserve
from a loan facility, plus (C) the allocable portion (based on liability) of any
accrued or paid interest incurred on any obligation for which any entity which
is consolidated with such Person (including, as to Borrowers, Borrowers’
Consolidated Group) is wholly or partially liable under repayment, interest
carry, or performance guarantees, or other relevant liabilities, provided that
no expense shall be included more than once in such calculation even if it falls
within more than one of the foregoing categories, but only to the extent such
interest expense exceeds interest income included in such Person’s Net Income
for such period.
 
“Interim Statement Date” means the date of the most recent unaudited financial
statements of Borrowers (and, if applicable, Borrowers’ Subsidiaries, on a
consolidated and consolidating basis) delivered to Lender under this Agreement.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.
 
“Investment Company Act” means the Investment Company Act of 1940 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.
 
“Investors” means Fannie Mae and Freddie Mac or those financially responsible
private institutions that Lender deems acceptable in its sole discretion, to
issue Purchase Commitments with respect to a particular category of Eligible
Loans and who are listed on Exhibit K hereto; provided, however, Lender may,
from time to time, acting in its sole discretion, (a) eliminate any Person as an
“Investor,” and/or (b) add as an “Investor” a Person proposed as such in writing
by Borrowers; provided, further, however, the elimination of a Person as an
“Investor” shall be effective only upon five (5) Business Days’ Notice from
Lender to Borrowers and only with respect to Purchase Commitments relating to
future Advances.  Exhibit K automatically shall be deemed to be amended from
time to time to reflect the elimination or addition of Investors as provided
herein.  Lender’s records identifying Investors from time to time, reflecting
all effective eliminations and additions, shall be conclusive, absent manifest
error.  Lender may, and at Borrowers’ request shall, from time to time create an
updated Exhibit K reflecting the then Investors, which Lender shall furnish to
Borrowers.
 
“Late Charges” has the meaning provided in Section 3.11.
 
 
 
 
 
Page 12-10

--------------------------------------------------------------------------------

 
 
 
“Lender” has the meaning set forth in the first paragraph of this Agreement.
 
“Lender Only Account” means a Lender-access only demand deposit account
maintained at Lender, in each Borrower’s name and designated for receipt of the
proceeds of the sale or other disposition of Collateral.
 
“LIBOR Loan” means the Loan (or any particular Advance) at any time it is being
maintained at a rate of interest based upon the BBA LIBOR Daily Floating Rate.
 
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature of such an agreement and any
agreement to give any security interest).
 
“Liquid Assets” means the following assets owned by a Person as of any date of
determination: unrestricted and unencumbered cash, funds on deposit in any bank
located in the United States of America, investment grade commercial paper,
money market funds, or marketable securities actively traded on a nationally
recognized exchange.
 
“Loan” has the meaning set forth in Section 1.1 of this Agreement.
 
“Loan Documents” means this Agreement, the Warehousing Note, the Custody
Agreement, the Fee Letter, any agreement of Borrowers relating to Subordinated
Debt, any Security Agreement, if applicable, and each other document, instrument
or agreement executed by Borrowers in connection with any of those documents,
instruments and agreements, as originally executed or as any of the same may be
amended, restated, renewed or replaced.
 
“London Banking Day means any Business Day that is also a day on which dealings
in Dollar deposits are conducted in the London interbank market and commercial
banks are open for international business in London.
 
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System, as amended.
 
“Maturity Date” has the meaning set forth in Section 1.2.
 
“Miscellaneous Fees and Charges” means, without duplication, the miscellaneous
fees set forth on Exhibit I and/or in the Custody Agreement and related
documents and fee schedule to be entered into by Lender and Borrowers on or
before the Closing Date, and all miscellaneous disbursements, charges and
expenses incurred by or on behalf of Lender for the handling and administration
of Advances and Collateral, including custodial fees, costs for Uniform
Commercial Code, tax lien and judgment searches conducted by Lender, filing
fees, charges for wire transfers (outgoing and incoming) and check processing
charges, charges for security delivery fees, charges for overnight delivery of
Collateral to Investors, recording fees, service fees and overdraft charges.
Upon not less than 3 Business Days’ prior Notice to Borrowers, Lender may modify
such Miscellaneous Fees and Charges (and Exhibit I, as may be appropriate) to
conform to current Lender practices.
 
 
 
 
 
Page 12-11

--------------------------------------------------------------------------------

 
 
 
 
“Mortgage” means a mortgage or deed of trust on real property that, except in
the case of an FHA Construction Mortgage Loan, is improved and substantially
completed.
 
“Mortgage-backed Securities” means securities that are secured or otherwise
backed by Mortgage Loans.
 
“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.
 
“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.
 
“Mortgage Note Amount” means, as of any date of determination, the then
outstanding and unpaid principal amount of a Mortgage Note (whether or not an
additional amount is available to be drawn under that Mortgage Note).
 
“Mortgage Pool” means a pool of one or more Pledged Loans on the basis of which
a Mortgage-backed Security is to be issued.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001
(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate of a Borrower has
any obligation with respect to its employees.
 
“Multifamily Property” means real property that contains or that will contain
more than 4 dwelling units.
 
“Net Income (or Deficit)” means, for any fiscal period of Borrowers (calculated
on a consolidated basis with their Subsidiaries), the net income (or deficit) of
Borrowers, after deduction of all expenses, taxes, and other proper charges,
determined in accordance with GAAP.
 
“Non-Usage Fee” has the meaning set forth in Section 3.5.
 
“Notices” has the meaning set forth in Section 11.1.
 
“Obligations” means all indebtedness, obligations and liabilities of Borrowers
to Lender and Lender’s Subsidiaries (whether now existing or arising after the
date of this Agreement, voluntary or involuntary, joint or several, direct or
indirect, absolute or contingent, liquidated or unliquidated, or decreased or
extinguished and later increased and however created or incurred), including,
without limitation, Borrowers’ obligations and liabilities to Lender (a) under
the Loan Documents, (b) for disbursements made by Lender for Borrowers’ account,
(c) for overdrafts (which, if permitted shall be at Lender’s sole discretion),
and (d) Automated Clearing House exposure and liabilities and obligations under
Borrowers’ other cash management arrangements and account agreements with
Lender.
 
 
 
 
 
Page 12-12

--------------------------------------------------------------------------------

 
 
 
 
“Other Taxes” has the meaning set forth in Section 3.12(d).
 
“Overdraft Advance” has the meaning set forth in Section 3.7.
 
“Participant” has the meaning set forth in Section 11.8.
 
“Person” means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.
 
“Plan” means each employee benefit plan (whether in existence on the date of
this Agreement or established after that date), as that term is defined in
Section 3 of ERISA, maintained for the benefit of directors, officers or
employees of Borrowers or any ERISA Affiliate.
 
“Pledged Assets” means, collectively, Pledged Loans and Pledged Securities.
 
“Pledged Hedging Accounts” has the meaning set forth in Section 4.1(g).
 
“Pledged Hedging Arrangements” has the meaning set forth in Section 4.1(g).
 
“Pledged Loans” has the meaning set forth in Section 4.1(b).
 
“Pledged Securities” has the meaning set forth in Section 4.1(c).
 
“Prime Rate” means on any day, the rate of interest per annum then most recently
established by Lender as its “prime rate,” it being understood and agreed that
such rate is set by Lender as a general reference rate of interest, taking into
account such factors as Lender may deem appropriate, that it is not necessarily
the lowest or best rate actually charged to any customer or a favored rate, that
it may not correspond with future increases or decreases in interest rates
charged by other lenders or market rates in general, and that Lender may make
various business or other loans at rates of interest having no relationship to
such rate.  If Lender ceases to exist or to establish or publish a prime rate
from which the Prime Rate is then determined, the applicable variable rate from
which the Prime Rate is determined thereafter shall be instead the prime rate
reported in The Wall Street Journal (or the average prime rate if a high and a
low prime rate are therein reported), and the Prime Rate shall change without
notice with each change in such prime rate as of the date such change is
reported.
 
“Prohibited Transaction” has the meanings set forth for such term in Section
4975 of the Internal Revenue Code and Section 406 of ERISA.
 
“Property” means a Multifamily Property or Health Care Facility securing a
Mortgage Loan.
 
 
 
 
 
Page 12-13

--------------------------------------------------------------------------------

 
 
 
 
“Purchase Commitment” means a written commitment, in form and substance
satisfactory to Lender, issued in favor of a Borrower by an Investor under which
that Investor commits to purchase Mortgage Loans or Mortgage-backed Securities
for which an Advance has been made by Lender hereunder.
 
“Rating Agencies” means Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc., Moody’s Investors Service, Inc., or any other nationally recognized
rating agency approved by Lender.
 
“Recourse Delinquent Mortgage Loan” means any Mortgage Loan which is 60 days or
more past due as to which a Borrower is liable personally on a recourse basis
for all or any portion of the loss on the Mortgage Loan.
 
“Recourse Mortgage Loan” means a Mortgage Loan serviced by a Borrower as to
which such Borrower is liable personally on a recourse basis for all or any
portion of the loss on the subject Mortgage Loan.
 
“Reference Rate” means, as applicable for determining the Applicable Rate for
any day, the BBA LIBOR Daily Floating Rate or the Prime Rate.
 
“Release Amount” has the meaning set forth in Section 4.3(f).
 
“Restriction List” and “Restriction Lists” means each and every list of Persons
who are Specially Designated Nationals and Blocked Persons or otherwise are
Persons to whom the Government of the United States prohibits or otherwise
restricts the provision of financial services. For the purposes of this
Agreement, “Restriction Lists” include the list of Specially Designated
Nationals and Blocked Persons established pursuant to Executive Order 13224
(September 23, 2001) and maintained by the Office of Foreign Assets Control,
U.S. Department of the Treasury, current as of the day the Restriction List is
used for purposes of comparison in accordance with the requirements of this
Agreement, so that Persons subject to the jurisdiction of the United States will
know that they are prohibited from dealing with such Specially Designated
Nationals and Blocked Persons and that they must block all property within their
possession or control in which such Specially Designated Nationals and Blocked
Persons have an interest.
 
“Scheduled Contingent Liabilities” means those Contingent Liabilities of
Borrowers and/or their Subsidiaries that are (a) described on Exhibit L hereto
as of the date hereof, or (b) incurred after the date hereof with the prior
written approval of Lender.
 
“Second Mortgage” means a Mortgage that constitutes a second Lien on the real
property and improvements described in or covered by that Mortgage.
 
“Second Mortgage Loan” means a Mortgage Loan secured by a Second Mortgage.
 
 
 
 
 
Page 12-14

--------------------------------------------------------------------------------

 
 
 
 
“Security Agreement” means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.
 
“Servicing Contract” means, with respect to any Person, a written contract under
which that Person has the right to service Mortgage Loans.
 
“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.
 
“Shipped Period” means the maximum number of days specified in Exhibit H during
which an Advance may remain outstanding against a Pledged Loan that has been
sent to (a) an Investor or a custodian for an Investor for examination and
purchase under a Purchase Commitment, (b) an Approved Custodian for examination
and inclusion in an Eligible Mortgage Pool, or (c) a pool custodian for
examination and inclusion in a Mortgage Pool.
 
“Specially Designated Nationals or Blocked Persons” means Persons which are
owned or controlled by, or acting on behalf of, the government of target
countries or are associated with international narcotics trafficking or
terrorism.
 
“Statement Date” means the Audited Statement Date or the Interim Statement Date,
as applicable.
 
“Sublimit” means the aggregate amount of Advances (expressed as a dollar amount
or as a percentage of the Warehousing Commitment Amount) that is permitted to be
outstanding at any one time against a specific type of Eligible Loan, as set
forth in Exhibit H.
 
“Subordinated Debt” means (a) all indebtedness of Borrowers for borrowed money
that is effectively subordinated in right of payment to all present and future
Obligations under a Subordination of Debt Agreement on the form prescribed by
Lender, and (b) solely for purposes of Section 8.6, all indebtedness of
Borrowers that is required to be subordinated by Sections 5.1(b) and 7.11.
 
“Subordinate Mortgage” means a Mortgage that constitutes a Lien that is not a
first Lien on the real property and improvements described in or covered by that
Mortgage.
 
“Subordinate Mortgage Loan” means a Mortgage Loan secured by a Subordinate
Mortgage, (a) for which all prior Mortgage Loans on that Property are being
serviced by a Borrower under a Servicing Contract, and (b)(i) with respect to
Fannie Mae DUS Mortgage Loans, for which all prior Mortgage Loans on that
Property have been sold to, or are subject to a Purchase Commitment issued by,
Fannie Mae, (ii) with respect to Freddie Mac Program Mortgage Loans, for which
all prior Mortgage Loans on that Property have been sold to, or are subject to a
Purchase Commitment issued by, Freddie Mac, and (iii) with respect to FHA
Project Mortgage Loans, for which all prior Mortgage Loans on that Property are
FHA insured Mortgage Loans.
 
 
 
 
 
 
Page 12-15

--------------------------------------------------------------------------------

 
 
 
 
“Subordination of Debt Agreement” has the meaning set forth in Section 5.1(b).
 
“Subsidiary” means any corporation, partnership, association or other business
entity in which more than 50% of the shares of stock or other ownership
interests having voting power for the election of directors, managers, trustees
or other Persons performing similar functions is at the time owned or controlled
by any Person either directly or indirectly through one or more Subsidiaries of
that Person.
 
“Tangible Net Worth” means, as of any date of determination, with respect to a
Borrower, the excess of such Borrower’s total assets over total liabilities as
of such date, each determined on a consolidated basis with their Subsidiaries in
accordance with GAAP applied in a manner consistent with the most recent audited
financial statements delivered to Lender, plus Fannie Mae or Freddie Mac Loan
Loss Reserves (excluding specific reserves for identified losses).  For purposes
of calculating Borrowers’ Tangible Net Worth, advances or loans to owners,
shareholders, directors, officers, employees or Affiliates, investments in
Affiliates, assets pledged to secure liabilities not included in Indebtedness,
intangible assets, restricted cash and other assets that HUD deems unacceptable
must be excluded from Borrowers’ total assets, as well as other assets that
Lender deems unacceptable, in its sole discretion, upon 90-day written notice by
Lender.
 
“Taxes” has the meaning set forth in Section 3.12(c).
 
“Test Period” means each period of four consecutive calendar quarters then
ended, in each case, taken as an accounting period.
 
“Third Mortgage” means a Mortgage that constitutes a third Lien on the real
property and improvements described in or covered by that Mortgage.
 
“Third Mortgage Loan” means a Mortgage Loan secured by a Third Mortgage.
 
“Third Party Deposit Account” means any account maintained by a Borrower at
Lender in which the funds deposited therein have been designated by such
Borrower as being held in trust, in escrow or in a custodial capacity for the
benefit of third parties or as being reserves for federal low-income housing tax
credits under Section 42 of the Internal Revenue Code.
 
“Third Party Originated Loan” means a Mortgage Loan originated and funded by a
third party and subsequently purchased by a Borrower.  A Third Party Originated
Loan cannot be an Eligible Loan, except as permitted in Exhibit H.
 
“Trading with the Enemy Act” has the meaning set forth in Section 6.19.
 
“Trust Receipt” means a trust receipt in a form approved by and under which
Lender may deliver any document relating to the Collateral to a Borrower for
correction or completion.
 
Warehousing Collateral Value” means, as of any date of determination, without
duplication, (a) with respect to any Eligible Loan, the lesser of (1) the amount
of any Advance made, or that could be made, against such Eligible Loan under
Exhibit H or (2) an amount equal to the Advance Rate for the applicable type of
Eligible Loan multiplied by the Fair Market Value of such Eligible Loan; and (b)
if Eligible Loans have been exchanged for Agency Securities, the lesser of (1)
the amount of any Advances outstanding against the Eligible Loans backing the
Agency Securities or (2) an amount equal to the Advance Rates for the applicable
types of Eligible Loans backing the Agency Securities multiplied by the Fair
Market Value of the Agency Securities.
 
 
 
 
 
Page 12-16

--------------------------------------------------------------------------------

 
 
 
 
“Warehousing Commitment” has the meaning set forth in Section 1.1.
 
“Warehousing Commitment Amount” means $75,000,000.
 
“Warehousing Commitment Fee” has the meaning set forth in Section 3.4.
 
“Warehousing Note” has the meaning set forth in Section 1.3.
 
“Warehouse Period” means, for any Eligible Loan, the maximum number of days an
Advance against that type of Eligible Loan may remain outstanding as set forth
in Exhibit H.
 
12.2 Other Definitional Provisions; Terms of Construction
 
12.2(a) Accounting terms not otherwise defined in this Agreement have the
meanings given to those terms under GAAP.
 
12.2(b) Defined terms may be used in the singular or the plural, as the context
requires.
 
12.2(c) All references to time of day mean the then applicable time in Boston,
Massachusetts, unless otherwise expressly provided.
 
12.2(d) References to Sections, Exhibits, Schedules and like references are to
Sections, Exhibits, Schedules and the like of this Agreement unless otherwise
expressly provided.
 
12.2(e) The words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.”
 
12.2(f) Unless the context in which it is used otherwise clearly requires, the
word “or” has the inclusive meaning represented by the phrase “and/or.”
 
12.2(g) All incorporations by reference of provisions from other agreements are
incorporated as if such provisions were fully set forth into this Agreement, and
include all necessary definitions and related provisions from those other
agreements.  All provisions from other agreements incorporated into this
Agreement by reference survive any termination of those other agreements until
the Obligations of Borrowers under this Agreement and the Warehousing Note are
irrevocably paid in full and the Warehousing Commitment is terminated.
 
 
 
 
Page 12-17

--------------------------------------------------------------------------------

 
 
 
 
 
12.2(h) All references to the Uniform Commercial Code shall be deemed to be
references to the Uniform Commercial Code in effect on the date of this
Agreement in the applicable jurisdiction.
 
12.2(i) Unless the context in which it is used otherwise clearly requires, all
references to days, weeks and months mean calendar days, weeks and months.
 
12.2(j) All references to money (including the symbol “$”) are to lawful
currency of the United States.
 
12.2(k) References to any Person include that Person’s heirs, personal
representatives, successors, trustees, receivers, and permitted assigns.
 
12.2(l) Unless explicitly set forth to the contrary, a reference to a
“Subsidiary” means a Subsidiary of a Borrower or a Subsidiary of such
Subsidiary, and a reference to an “Affiliate” means an Affiliate of a Borrower.
 
12.2(m) To the extent the context requires, all references to “FHA” shall be
deemed to also refer to “HUD” and all references to “HUD” shall also be deemed
to refer to “FHA”.
 
12.2(n) To the extent the context requires, all references to one or a
particular Borrower shall mean Borrowers and all references to Borrowers shall
mean one Borrower or a particular Borrower.
 
12.2(o) All obligations of Borrowers under this Agreement and the other Loan
Documents shall be joint and several.
 


 


 
 
End of Article 12
 
[signature page follows]
 
 
 
 
 
 
 
 
 
Page 12-18

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 
CENTERLINE MORTGAGE CAPITAL INC.
   
By:
 
Name:
 
Title:
     
CENTERLINE MORTGAGE PARTNERS INC.
   
By:
 
Name:
 
Title:
     
CAPITAL ONE, NATIONAL ASSOCIATION
   
By:
 
Name:
Filomena R. Cerqueira
Title:
Senior Vice President



 
 
 
 
 
 
 
S-1

--------------------------------------------------------------------------------

 
 
 